SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH ASTERISKS (***).

























MASTER SERVICE AGREEMENT




BY AND AMONG


SPARK HOLDCO, LLC




RETAILCO SERVICES, LLC


AND


NUDEVCO RETAIL, LLC


Dated Effective January 1, 2016









1



--------------------------------------------------------------------------------



TABLE OF CONTENTS




INTRODUCTION1
AGREEMENTS1
1.Definitions and Interpretations    1
1.1Definitions.    1
1.2Interpretations.    1
2.Servco Services    2
2.1Provision of Services.    2
2.2Additional Services and Statements of Work.    2
2.3Improvements and Best Practices.    2
2.4Labor and Materials.    3
2.5Controls Environment.    3
2.6Audit Practices and Services.    3
2.7Agency Appointment.    3
3.Fees / Payment    3
3.1Fees.    3
3.2Expenses.    3
3.3Payment.    3
3.4Changes in Fees.    4
4.Service Level Agreements and Penalties    4
4.1Service Level Agreements (“SLAs”).    4
4.2Service Level Payments.    4
4.2.1Credits or Payments..    4
4.2.2Calculation of Penalties.    4


4.3Damages.    4
4.4Limit on Payments or Credits.    5
4.5SLA Reporting.    5
4.6Changes in SLAs.    5
5.Term and Termination    5
5.1Term.    5
5.2Client’s Termination Rights.    5
5.3Servco’s Termination Rights.    6
5.4Effect of Termination.    6
5.5Transition Services.    7
5.6Transfer of Assets and Personnel to Client After Termination.    7
5.7Assumption of Servco’s Performance Obligations.    7
6.Client Step-In Rights    8
6.1Client’s Right to Take Control.    8
6.1.1Appointment of Third Party.    8
6.1.2Step-In Notice.    8
6.1.3Duty to Assist.    8



i



--------------------------------------------------------------------------------



6.1.4No Remuneration.    8
6.1.5Liability.    8
6.1.6Cessation of step-in.    8
6.1.7No Waiver of Termination Rights.    9
7.Reporting, Audit Rights and Governance    9
7.1Reports.    9
7.2Audits.    9
7.3Governance.    10
7.4Notice of Material Matters and Consultation.    10
7.5Audit Committee of Client.    10
8.Indemnification; Liability    11
8.1Indemnification by Servco.    11
8.2Indemnification by Client.    11
8.3Indemnification Procedures.    12
8.5Limitation on Damages.    12
8.6Consequential Damages.    13
8.7Disclaimer of Warranties.    13
8.8Pass-through Warranties.    13
8.9Data Accuracy Representation.    13
9.Transfers, Ownership and Licenses    13
9.1Initial Transfers of Assets, Intellectual Property and Contractual
Rights.    13
9.2Transfer of Personnel.    14
9.3License to Client.    15
9.4License to Servco.    15
9.5Ownership of Intellectual Property and Assets.    16
9.6Client Intellectual Property.    16
10.Confidential Information    16
11.Governing Law.    17
12.Insurance    17
12.1Insurance.    17
13.Alternative Dispute Resolution Procedures    18
14.General    20
14.1Compliance with Laws.    20
14.2Representations.    20
14.3Force Majeure.    20
14.4Conflicts; Order of Precedence.    21
14.5Assignment; Subcontracting.    21
14.6Legal Notices.    21
14.7Publicity.    22
14.8Headings.    23
14.9Independent Contractors.    23
14.10Amendments and Waivers.    23
14.11Severability.    23



ii



--------------------------------------------------------------------------------



14.12Counterparts.    23
14.13Entire Agreement.    23
14.14No Third-Party Beneficiaries.    23
14.15Survival.    24
14.16Record Keeping.    24
14.17Further Assurances.    24
14.18Guaranty of Nudevco Retail, LLC.







iii



--------------------------------------------------------------------------------



MASTER SERVICE AGREEMENT
THIS MASTER SERVICE AGREEMENT (the “Agreement”) is entered into effective as of
the 1st day of January, 2016 (the “Effective Date”), between RetailCo Services,
LLC (“Servco”), a Texas limited liability company with its principal business
address at 12140 Wickchester Lane, Suite 100, Houston, Texas 77079, and Spark
Holdco, LLC (together with its Subsidiaries, “Client”), a Delaware limited
liability company with its principal business address at 12140 Wickchester Lane,
Suite 100, Houston, Texas 77079. Each of Servco and Client is sometimes referred
to hereinafter as a “Party” and collectively as the “Parties”. NuDevco Retail,
LLC (“NuDevco”), a Texas limited liability company with its principal business
address at 12140 Wickchester Lane, Suite 100, Houston, Texas 77079, is an
additional party to this Agreement solely for purposes of issuing the guaranty
set forth in Section 14.18.
INTRODUCTION
1.
Client is engaged in the business of marketing and selling natural gas and
electricity to residential and commercial customers.



2.
Client desires to outsource certain operational functions in the interest of
obtaining such functions more efficiently and cost-effectively.



3.
Servco, an affiliate of Client, desires to assume responsibility for providing
such functions to Client.



4.
Client desires to contract with Servco for the provision of, and Servco desires
to provide certain services under, the terms and conditions of this Agreement.

NOW THEREFORE, for and in consideration of the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
AGREEMENTS
1.Definitions and Interpretations
1.1    Definitions. Capitalized terms used in this Agreement but not defined in
the body of this Agreement shall have the meanings ascribed to them in Exhibit
A. Capitalized terms defined in the body of this Agreement are listed in Exhibit
A with reference to the location of the definitions of such terms in the body of
this Agreement.
1.2    Interpretations. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to a
Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) references
to any Exhibit, Schedule, Section, Article, Annex, subsection and other
subdivision refer to the corresponding Exhibits, Schedules, Sections, Articles,
Annexes, subsections and other subdivisions of this Agreement unless expressly
provided otherwise; (e) references in any Section or Article or definition to
any clause means such clause of such Section, Article or definition; (f)
“hereunder,” “hereof,” “hereto” and words of similar import are references to
this Agreement as a whole and not to any particular provision of this Agreement;
(g) the word “or” is not exclusive, and the word “including” (in its various
forms) means “including without limitation”; (h) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP; (i) references to “days” are to calendar days; and (j) all
references to money refer to the lawful currency of the United States. The
Article and Section titles and headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.
2.    Servco Services
2.1    Provision of Services. Subject to the terms and conditions provided
herein and in consideration of Client’s payment of the applicable fees set forth
herein, Servco shall provide the services described in Exhibit B and in any
applicable statement(s) of work issued under Section 2.2 (collectively, the
“Services”) to Client and its Subsidiaries. Servco shall perform the Services in
accordance with the service level agreements set forth in Exhibit C and shall
cause the Services to be performed: (a) with qualified personnel (as to
training, skill and experience); (b) in a good, professional and workmanlike
manner; (c) consistent with industry standards and generally accepted practices;
and (d) with the experience and expertise necessary to provide the Services in
accordance with this Agreement.
As a part of the Services, Servco will continue and complete the current
initiatives and projects currently being implemented by Client’s information
technology group as set forth on Exhibit B.
2.2    Additional Services and Statements of Work. If Servco offers and Client
elects to purchase additional Services (“Additional Services”), such Additional
Services shall be described in one or more additional statements of work (a
“Statement of Work”), which Statement of Work will include any mutually agreed
upon changes in the pricing (i.e. additional compensation) to compensate Servco
for such Additional Services. Each mutually agreed upon Statement of Work shall
be signed by Servco and Client and, without any further amendment, shall
automatically be incorporated into this Agreement. If the proposed Additional
Services or series of Additional Services are not reasonably expected to require
Servco to (i) spend more than one thousand (1,000) hours of work to perform the
Additional Services or series of Additional Services, (ii) hire additional
personnel in order to provide such Additional Services, or (iii) acquire
additional assets to perform such Additional Services, then no Statement of Work
shall be required and shall be deemed included in the then existing fees and
expenses being paid by Client to Servco. Otherwise, a Statement of Work shall be
mutually agreed to between Client and Servco.
2.3    Improvements and Best Practices. Servco will respond reasonably, promptly
and in good faith to reasonable requests for system enhancements and
modifications to support business functionality desired by Client and shall
exercise commercially reasonable efforts to accommodate such requests on
commercially reasonable terms and rates for similar services (for both the up
front and incremental ongoing costs of such additional services, whether in the
form of additional Servco personnel or additional hardware or software
requirements). If such improvements are not reasonably expected to incur up
front or ongoing costs to the level set forth in the penultimate sentence of
Section 2.2, no incremental costs will be charged to Client.
2.4    Labor and Materials. Servco shall perform all work necessary to provide
the Services in accordance with this Agreement. Except as provided in this
Agreement or in a Statement of Work, Servco shall furnish and pay for all labor,
materials, services, facilities, equipment and computer resources necessary to
provide the Services and meet its obligations under this Agreement, excluding
the Assigned Assets to be transferred to Servco upon execution of this Agreement
by Client and Servco.
2.5    Controls Environment. Servco shall maintain the existing internal
controls of Client that are in place over those functions that are being
outsourced to Servco as of the Effective Date as more fully set forth on Exhibit
D, as such controls may be revised from time to time as mutually agreed to by
the Parties. The Parties acknowledge that additional or improved controls may be
necessary in the future to assist Client in meeting its obligations to certify
its internal control environment as a part of its financial reporting
obligations as a public company. Servco shall implement such additional internal
controls as proposed by Client in consultation with Servco; provided that, the
Parties shall mutually agree on any additional Fees that may be necessary to
accommodate Servco for any such additional controls pursuant to a Statement of
Work. Initial expenses incurred by Servco to achieve initial compliance with
Sarbanes-Oxley shall be borne by Servco unless such expenses exceed Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00), in which event the Parties
shall mutually agree on a change to the Fees in Article 3 to mutually share in
such cost.
2.6    Audit Practices and Services. Servco will perform an annual SSAE 16, SOC
1, Type II audit with regard to Servco’s billing and electronic data interchange
service at its sole cost and expense and in compliance with the standards set
forth by the American Institute of Certified Public Accountants. Servco will
provide Client with the results of or reports produced from such audits as soon
as practicable after completion of the audit, but in no event later than
November 30, of each year for which the audit applies.
2.7    Agency Appointment. Solely with respect to the Services being provided by
Servco on behalf of Client and solely to the extent necessary for Servco to
provide such Services, Client hereby appoints Servco as its agent to act in
Client’s name and on its behalf to enable Servco to provide the Services,
including allowing Servco personnel to maintain and utilize Spark email
addresses in their communications with utilities, customers, local distribution
companies, independent system operators and others.
3.    Fees / Payment
3.1    Fees. Client shall pay Servco the fees and other charges set forth in
this Agreement (including the Pricing Schedule set forth in Exhibit E and as may
be amended in writing by the Parties or otherwise supplemented by schedules of
fees attached to specific Statements of Work or other schedules of fees agreed
to in writing by the Parties) for the Services provided under this Agreement or
any Statement of Work (collectively, the “Fees”).
3.2    Expenses. Servco shall pay all expenses that are incurred by Servco in
providing the Services to Client hereunder.
3.3    Payment. Within ten (10) days of the end of each month, Servco shall
invoice Client for the Services provided during such month. Client shall pay the
full amount set forth in each invoice within ten (10) days after receipt of the
invoice by Client. If Client in good faith disputes any portion of the invoice,
then Client shall notify Servco in writing as soon as reasonably practicable but
no later than twenty (20) days from the date of Client’s receipt of the invoice,
specifying the amount that is disputed, and setting forth in reasonable detail
the basis for the dispute (an “Invoice Dispute Notice”). Any payment disputes
shall be resolved in accordance with the alternative dispute resolution
procedures set forth in Article 13.
3.4    Changes in Fees. The Parties acknowledge and agree that the initial Fees
are a mutual attempt by the Parties to allocate risk and costs between Client
and Servco. During the first two calendar quarter periods (i.e. the first six
months) commencing on the Effective Date, the Fees as set forth in this Section
3 shall not be changed. Within thirty (30) days following the end of the 2nd
calendar quarter of 2016, and each calendar quarter thereafter, the Parties will
meet to address the sufficiency and reasonableness of the Fees and shall
mutually agree to any amendments to the Fees to reflect changes in assumptions
based on actual results during the first two calendar quarters and each
subsequent calendar quarter thereafter. While the Parties are negotiating any
changes to the Fees, the existing Schedule of Fees shall remain in full force
and effect. Any amendments or changes to the Schedule of Fees shall be
retroactive to the beginning of the calendar quarter in which changes to the
Fees are mutually agreed to.
4.    Service Level Agreements and Penalties
4.1    Service Level Agreements (“SLAs”). Servco shall perform the services in
accordance with the SLAs as set forth in Exhibit C.
4.2    Service Level Payments.
4.2.1    Credits or Payments. Client shall receive either a credit against
subsequent invoices or a payment of cash (a “Penalty Payment”) upon the failure
of Servco to meet the SLAs as set forth on Exhibit C. The Target column in
Exhibit C will be utilized to determine the level of Penalty Payments upon which
the credits or payments will be determined.
4.2.2    Calculation of Penalties.
i.Each month there will be a cap (the “SLA Penalty Cap”) which shall initially
be equal to One Hundred Thirty Eight Thousand and No/100 Dollars ($138,000) on
the total Penalty Payments that may be owed by Servco to Client. Annually on
January 30 of each year in which this Agreement is in effect commencing in 2017,
the SLA Penalty Cap shall be adjusted based on the Fees charged for the prior
year pursuant to the following formula: (total Fees payable for Services in the
prior year ÷ 12) * 10%.
ii.In order to calculate the Penalty Payment during a particular month, the
Parties shall add the percentage under the Penalty Allocation Percentage column
of Exhibit C for each SLA that Servco failed to meet the required level during
the applicable month and multiply the sum of such percentages by the SLA Penalty
Cap, but in no event shall the Penalty Payment exceed the SLA Penalty Cap.
4.3    Damages. In addition to the Penalty Payments set forth in Section 4.2, if
as a result of Servco’s failure to perform the services in accordance with the
SLA’s as set forth in Exhibit C, Client suffers damages in an amount exceeding
Five Hundred Thousand and No/100 Dollars ($500,000), Servco agrees to pay to
Client the damages suffered by Client less any Payment Penalties credited or
paid by Servco to Client during the period of time such damages were incurred
(the “Damage Penalty”).
4.4    Limit on Payments or Credits. In no event shall the total of all Penalty
Payments and Damage Penalties applicable to performance in any twelve (12) month
calendar period exceed the sum of Two Million Five Hundred Thousand and No/100
Dollars ($2,500,000).
4.5    SLA Reporting. Within fifteen (15) days following the end of each month,
Servco shall provide a monthly report to Client on Servco’s performance and
compliance with each SLA for such month, including the amount of SLA failures
and the resulting Penalty Payments. Servco shall also provide Client with an
annual report no later than February 15 of the following year detailing for each
SLA failure the amount of Penalty Payments for the applicable reporting year.
4.6    Changes in SLAs. The Parties acknowledge and agree that the initial SLAs
were established in an attempt to match the performance of Client’s personnel or
the contractual requirements of Client’s third party service providers, if
applicable, as of the Effective Date. Within thirty (30) days following the end
of the first calendar quarter subsequent to the Effective Date, the Parties will
meet to address the SLAs applicable during such calendar quarter to determine
whether the SLAs need to be modified and shall mutually agree to any amendments
to the SLAs as appropriate to reflect changes in assumptions based on actual
results during the calendar quarter of operations under this Agreement. Within
thirty (30) days following the end of each subsequent calendar quarter, the
Parties will meet to address the SLAs applicable during the previous calendar
quarter to determine whether any changes to such SLAs should be made. Any such
change shall be mutually agreed to by the Parties in writing. While the Parties
are negotiating any changes to the SLAs, the existing SLAs shall remain in full
force and effect. Unless otherwise expressly agreed to in writing by the
Parties, any amendments or changes to the SLAs shall be retroactive to the
beginning of the calendar quarter in which a change to the SLAs are mutually
agreed to.
5.    Term and Termination
5.1    Term. This Agreement shall commence on the Effective Date and shall
remain in full force and effect for a period of one (1) year thereafter (the
“Initial Term”). Thereafter, this Agreement shall automatically renew for
successive one (1) year periods (“Renewal Terms”) unless terminated earlier in
accordance in this Article 5. Collectively, the Initial Term and each successive
Renewal Term shall be referred to herein as the “Term”.
5.2    Client’s Termination Rights. Client may terminate this Agreement:
(a)
upon thirty days (30) prior written notice to Servco for convenience and without
cause;

(b)
immediately upon a material breach of this Agreement by Servco and written
notice to Servco, which breach has not been cured by Servco after thirty (30)
days prior notice of such breach;

(c)
upon written notice if Servco is unable for any reason to resume performance of
the Services within sixty (60) days following the occurrence of an event of
Force Majeure; and

(d)
upon written notice if:     (i) Servco files any petition in bankruptcy; (ii)
Servco has an involuntary petition in bankruptcy filed against it that is not
both challenged and dismissed within any legally permitted time period after
filing, or avails itself of or becomes subject to any petition or proceeding
under any statute of any state or country relating to insolvency or the
protection of the rights of creditors, or any other insolvency or liquidation
proceeding, such as a Chapter 7 bankruptcy; (iii) Servco becomes insolvent; (iv)
Servco makes a general assignment for the benefit of creditors; (v) Servco
admits in writing its inability to pay its debts as they mature; (vi) Servco has
a receiver appointed for its assets; (vii) Servco announces that it will stop
conducting business, or actually stops doing so; or (viii) Servco has any
significant portion of its assets attached.

5.3    Servco’s Termination Rights. Servco may terminate this Agreement:
(a)
upon thirty days (30) prior written notice to Client for convenience and without
cause;

(b)
immediately upon a material breach of this Agreement by Client and written
notice to Client, which breach has not been cured by Client after thirty (30)
days prior notice of such breach;

(c)
upon written notice if Servco is unable for any reason to resume performance of
the Services within sixty (60) days following the occurrence of an event of
Force Majeure; and

(d)
upon written notice if:     (i) Client files any petition in bankruptcy; (ii)
Client has an involuntary petition in bankruptcy filed against it that is not
both challenged and dismissed within any legally permitted time period after
filing, or avails itself of or becomes subject to any petition or proceeding
under any statute of any state or country relating to insolvency or the
protection of the rights of creditors, or any other insolvency or liquidation
proceeding, such as a Chapter 7 bankruptcy; (iii) Client becomes insolvent; (iv)
Client makes a general assignment for the benefit of creditors; (v) Client
admits in writing its inability to pay its debts as they mature; (vi) Client has
a receiver appointed for its assets; (vii) Client announces that it will stop
conducting business, or actually stops doing so; or (viii) Client has any
significant portion of its assets attached..

5.4    Effect of Termination. Upon termination of this Agreement for any reason
(subject to any applicable Transition Period, in which event the following
provisions, shall not apply until the end of such Transition Period): (a) Servco
shall immediately cease providing the Services to Client and all licenses
granted hereunder shall terminate; (b) Client shall return to Servco all of
Servco’s Confidential Information and shall, at Servco’s option, delete,
destroy, or permanently erase any software installed in Client’s computer
systems downloaded from the Services or from Servco in connection with the
provision of the Services to Client by Servco; (c) Servco shall return to Client
and, upon direction from the Client, destroy all remaining copies of Customer
Data, Client Intellectual Property and other Client Confidential Information;
and (d) Client shall promptly pay to Servco all unpaid fees due and owing.
5.5    Transition Services. Upon termination of this Agreement, unless otherwise
requested by Client, Servco will reasonably cooperate with Client and provide
reasonable assistance and information to enable Client to transition to a new
platform and/or service provider, as applicable, and to continue to provide the
Services in accordance with the terms hereof until such transition is complete
(collectively the “Transition Services”). Such Transition Services will be
provided at Servco’s then-current Fees (i.e., the Fees in effect at the time
that notice of termination is given, regardless of whether the parties have
begun discussions to renegotiate Fees under Section 3.4) and at the then current
SLAs (i.e., the SLAs in effect at the time that notice of termination is given,
regardless of whether the Parties have begun discussions to renegotiate SLAs
under Section 4.6) for the Services rendered during the Transition Period.
Transition Services shall be provided for so long as is necessary to enable
Client to transition to a new platform and/or service provider (the “Transition
Period”), provided that in no event shall the Transition Period exceed six (6)
months from the effective date of termination of this Agreement. The terms and
provisions of this Agreement, including Article 3 (excluding Section 3.4) and
the SLAs thereunder (excluding Section 4.6), shall continue to apply with
respect to Services during the Transition Period.
5.6    Transfer of Assets and Personnel to Client After Termination. Upon any
termination of this Agreement or during a Transition Period under Section 5.5,
and without prejudice to any other remedy Client may have hereunder, Client
shall be entitled to cause Servco to assign to Client or its designee (i) all of
the Assigned Assets that were transferred by Client to Servco, (ii) any future
or additional assets that were paid for by Client as provided in Section 2.2 or
Section 9.1 and (iii) any additional Client Work Made for Hire and Client Work
Product created during the Term, in each case in (i), (ii) and (iii) to the
extent they still exist, and (iii) Servco’s then existing personnel
(collectively, the “Servco Infrastructure”). Servco shall assist the Client in
the transfer of the Servco Infrastructure to Client including without
limitation: (a) the execution of transfer and assignment documentation
sufficient to give Client good and marketable title to assets being assigned and
rights under all agreements necessary to operate the Servco Infrastructure; (b)
access to all information of Servco including Confidential Information data and
records as may be requested to effect the transfer; (c) the transfer of the
employees of Servco to Client; and (d) making the Servco workforce available to
provide transition assistance to Client.
5.7    Assumption of Servco’s Performance Obligations. At the end of any
applicable Transition Period, Client shall assume responsibility for Servco’s
operations, including the provision of similar Services to Client and to any
other customer of Servco under Servco’s existing customer contracts and at the
same rates such Services are being provided to such customers and under the
terms and provisions of the third party customer contracts Servco has with such
customers. Servco agrees that with respect to any third parties, including
Affiliates of Servco, any agreements to provide services to such third parties
by Servco will include provisions substantially the same as those set forth in
Sections 5.2 and 5.3 (Termination Rights) and the rights of the Parties under
Sections 3.4 (Change to Fees), 4.6 (Changes to SLAs) and Section 5.5 (Transition
Services) as set forth in this Agreement and will include pricing provisions
which would allow Client, if it is ever required to assume Servco’s obligations
as set forth in this Section 5.7), to recover its full costs of providing
services to such third parties plus five percent (5%).
6.    Client Step-In Rights
6.1    Client’s Right to Take Control. Without prejudice to any other remedy
Client may have hereunder, Client may at its discretion take control of so much
of the Services as is necessary for that function to be performed if:
(a)
If the sum of all Penalty Payments and Damage Payments under the Agreement
exceed $2,000,000 in any rolling twelve (12) month period; or

(b)
Servco fails to meet any two of the Key SLAs (as defined below) for two (2)
consecutive months.

For purposes of this Section 6.1, Key SLAs shall mean SLA No.s 2, 3, 4, 5 and 6
in Exhibit C. Servco shall continue to provide any remaining Services in
accordance with this Agreement during any period in which step-in rights under
this Section 6.1 are being exercised and shall continue to be compensated for
the Services it continues to provide.
6.1.1    Appointment of Third Party. In connection with the exercise of the
step-in rights in this Article 6, Client may obtain services similar to the
Services elsewhere or may make any other arrangements considered necessary by
the Client to obtain or maintain the applicable Services at Client’s required
levels.
6.1.2    Step-In Notice. Client will give written notice (the “Step-In Notice”)
to Servco as soon as practicable of its intention to exercise its rights under
Article 6. This Step-In Notice shall include: (a) the reason for exercising such
rights in reasonable detail; (b) details of the third party; and (c) description
of the intended contract with any third party.
6.1.3    Duty to Assist. Servco shall assist the Client and the third party in
the exercise of Client’s step-in rights including: (a) facilitating access to
Servco’s relevant files and systems as required by the Client or the third party
selected by Client after such third party’s execution of a confidentiality
agreement reasonably acceptable to Servco; (b) providing access to Client’s
Confidential Information, information, data and records as required by the
Client or the third party selected by Client after such third party’s execution
of a confidentiality agreement reasonably acceptable to Servco; and (c) making
Servco personnel available to provide information and assistance as required by
Client or the third party selected by Client.
6.1.4    No Remuneration. Servco is not entitled to receive Fees, charges or any
remuneration whatsoever that relate to the Services performed by the Client or
any third party under this Article 6, other than the Fees payable by Client to
Servco for any Services not being performed by Client or such third Party.
6.1.5    Liability. Neither the Client nor third party is liable to Servco for
any act or omission during the period of step-in unless the act or omission is
caused by Client’s or such third party’s negligence or willful misconduct.
6.1.6    Cessation of step-in. The step-in rights shall cease when: (a) Client
determines, in its absolute discretion, that Servco has the ability to meet the
SLAs; (b) the Agreement is terminated by the Client or Servco; or (c) the Term
expires with the passing of time.
6.1.7    No Waiver of Termination Rights. Nothing in this Article 6 prevents
either Party from being entitled to give notice of termination.    
7.    Reporting, Audit Rights and Governance
7.1    Reports. In addition to the monthly and annual SLA reports issued
pursuant to Section 4.5, Servco shall provide the following reports to Client
within fifteen (15) days after the end of the applicable reporting period or
earlier, as reasonably required by Client :
Update on implementation of internal controls structure at Servco.


Accounting reports as needed to close Client’s books within the applicable
accounting window.


Collateral mark to market report by the 3rd Business Day of each month.
Collateral unbilled and accounts receivable by the 6th Business Day of each
month.


Lykos month-end reporting starting on the third Business Day of each month.


Applicable reports to support the risk and supply group feeds to Sirius.


Applicable reports to Client’s regulatory group regarding disconnections and
reconnections for non-payment of bills for reporting to the Public Utility
Commission of Texas.


Month-over-Month Call Center metrics report (provides trending on various KPIs.


Monthly CSAT/OOP detail reporting.


Reporting (weekly, monthly and on demand) reconciliations of revenue, payments,
volume, counts, aging and adjustments to their respective amounts across
systems.  This reconciliation will occur between the respective CIS application
(all systems used by Spark and associated brands), Gnosis 2 and Lykos by the
close of the 2nd business day of each month.   When variances occur, both
parties agree to work in good faith to resolve in mutually agreed timeframes.
In addition, Servco shall make available to Client as needed access to Client’s
customer and other operating information.
7.2    Audits. Upon reasonable advanced written notice to Servco, Servco shall
allow Client to:
(a)
Audit compliance with this Agreement (including internal controls testing) and
applicable law at least twice during each calendar year;

(b)
Access Servco’s records and supporting documentation as may be requested to
audit and determine if Fees, Penalty Payments and SLA performance are accurate
and are being calculated in accordance with this Agreement at least once per
calendar year; and

(c)
Audit, evaluate and inspect Servco’s books and records and interview Servco’s
personnel as may be reasonably necessary to allow Client to prepare any audit of
Client’s financial statements or to comply with any requirements of any
regulatory agency, regulator or related inquiry or proceeding.

7.3    Governance. The Parties shall establish an executive committee consisting
of the Chief Executive Officer and Chief Operating Officer (or functional
equivalent) of each of Client and Servco which shall meet monthly as soon as
practicable after the monthly reports under Section 4.5 and 7.1 have been
delivered to Client but in no event later than the 20th day of each calendar
month for the purpose of reviewing the monthly, quarterly and annual reports, as
applicable, and to discuss and evaluate any material decisions or changes in
Servco’s business and the Services.
7.4    Notice of Material Matters and Consultation. Servco shall give ten (10)
days prior written notice to Client prior to the occurrence of the following:
(a)
termination or material amendment of any material contract of Servco utilized in
performing the Services;



(b)
change in the employment status of any of the top five (5) managers of Servco,
unless such change is for cause;



(c)
termination or engagement of any vendor or service provider of a material nature
or which would provide in excess of $500,000 of services in any twelve (12)
month period of which Client is a significant recipient;



(d)
acquisition, upgrade or termination of any system used by Servco to provide the
Services to Client;



(e)
annual compensation, bonus and equity incentive grants for the top five (5)
managers of Servco; and



(f)
material change in any existing business method or method of operations.

Upon written notice to Servco, Client shall be entitled to a formal consultation
regarding any of the foregoing matters. Servco shall provide Client with such
additional information as may be reasonably requested by Client in connection
with the matter prior to any consultation under this Section 7.4. Servco shall
in good faith consider any suggestions or recommendations made by Client with
respect to any of the foregoing, it being agreed that the final decision with
respect thereto shall be in Servco’s reasonable discretion.
7.5    Audit Committee of Client. Upon written request of Client or the Audit
Committee of the Board of Directors of Client, Servco shall present the annual
reports required pursuant to Section 7.1 to the Audit Committee at a time
reasonably convenient to the Audit Committee and Servco, which time may be at
the first meeting of the Audit Committee in each calendar year. At any such
meeting, the Chief Executive Officer (or functional equivalent) of Servco shall
attend and shall respond to all reasonable inquiries of the Audit Committee.
8.    Indemnification; Liability
8.1    Indemnification by Servco. Servco hereby agrees to indemnify, hold
harmless and defend Company, its Subsidiaries, and any member, director,
officer, employee or agent thereof, from and against all third-party claims,
demands, actions, losses, damages or expenses (including reasonable attorney’s
fees and court costs related to such defense) (collectively “Liabilities”)
arising out of or resulting from:
(a)
willful misconduct or negligence of Servco, its affiliates and subcontractors
and their personnel and agents;



(b)
bodily injury or death of any Person or damage to real and/or tangible personal
property caused by the acts or omission of Servco, its affiliates and
subcontractors and their personnel or agents;



(c)
any breach of any of the Assigned Agreements by Servco that occurs subsequent to
the Effective Date;



(d)
any breach of any representation, warranty, covenant or other obligation of
Servco under this Agreement;



(e)
Servco’s infringement of any license, patent, trade secrets, copyrights,
trademarks, service marks, trade names or any other intellectual property rights
alleged to have occurred, related to the performance of the Services subsequent
to the Effective Date;



(f)
employment claims made by the personnel and agents of Servco and its affiliates
and subcontractors; and



(g)
any acts or omissions of Servco in providing Services to Persons other than
Client.

8.2    Indemnification by Client. Client hereby agrees to indemnify, hold
harmless and defend Servco, its affiliates (excluding any Subsidiaries of Spark
Energy), and any member, director, officer, employee or agent thereof, from and
against all Liabilities arising out of or resulting from:
(a)
willful misconduct or negligence of Client, its Subsidiaries and subcontractors
and their personnel and agents;



(b)
bodily injury or death of any Person or damage to real and/or tangible personal
property caused by the acts or omission of Client, its Subsidiaries and
subcontractors and their personnel or agents;



(c)
any breach of any of the Assigned Agreements by Client that occurred prior to
the Effective Date;



(d)
any breach of any representation, warranty, covenant or other obligation of
Client under this Agreement;



(e)
Client’s infringement of any license, patent, trade secrets, copyrights,
trademarks, service marks, trade names or any other intellectual property rights
alleged to have occurred, related to its operations;



(f)
employment claims made by the personnel and agents of Client and its
Subsidiaries;



(g)
any acts or omissions of Client while it is exercising its Step-In Rights
pursuant to Article 6; and



(h)
any acts or omissions of Client in providing services to third parties,
including Affiliates of Servco, pursuant to Section 5.7.



8.3    Indemnification Procedures. The Party seeking indemnity (the “Indemnified
Party”) shall notify the other Party (the “Indemnifying Party”) promptly in
writing of any claim for indemnification hereunder. At the Indemnifying Party’s
cost and expense, the Indemnifying Party shall promptly take control of the
defense of such claim, and shall defend such claim, including the control of the
defense and all related settlement negotiations; provided that the Indemnified
Party shall be fully released in connection with any final settlement and shall
be entitled to approve the final settlement. The Indemnified Party shall provide
the Indemnifying Party with reasonably requested assistance, information, and
authority to perform the above. If the Indemnifying Party does not assume
control of the defense of the claim for which indemnity is being sought, the
Indemnified Party may defend such claim in such manner, as it deems appropriate
at the cost and expense of the Indemnifying Party.
8.4    EXPRESS NEGLIGENCE DOCTRINE. The indemnification provisions in Sections
8.1(f) and 8.2(f) shall be enforceable regardless of whether the liability is
based upon, and regardless of whether any person (including the person from whom
indemnification is sought) alleges or proves, the sole, concurrent, contributory
or comparative negligence of the person seeking indemnification.
8.5    Limitation on Damages. Each of the Parties shall be liable to the other
for any damages arising out of its performance or failure to perform its
obligations under this Agreement; provided, however, that the aggregate damages
payable by either Party to the other Party hereunder shall not exceed Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000). This limitation
expressly excludes the Parties’ indemnification obligations under this Article
8, the obligations to make Penalty Payments under Article 4 and the obligation
to pay the Fees to Servco under Article 3.
8.6    Consequential Damages. Except in connection with a Party’s
indemnification obligations hereunder applicable to third party claims, in no
event shall any Party hereto be liable to the other Party for consequential,
incidental, punitive, special, exemplary or indirect damages or expenses
(including, without limitation, lost profits or other economic loss, lost
reimbursements, lost data, or lost savings), even if such Party was advised of
the possibility of the occurrence of such damages.
8.7    Disclaimer of Warranties. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT
AND THE EXHIBITS AND STATEMENTS OF WORK HERETO, THE SERVICES ARE PROVIDED TO
CLIENT ON AN “AS-IS” BASIS WITH NO WARRANTIES, EXPRESS OR IMPLIED, BY STATUTE OR
OTHERWISE, AND SERVCO AND ITS LICENSORS AND SUPPLIERS DISCLAIM ALL IMPLIED
WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
8.8    Pass-through Warranties. Client shall to the extent reasonably possible
and permissible, pass-through to Servco all available warranties for hardware,
software and services assigned by Client to Servco. In addition, with respect to
any assets assigned by Servco to Client pursuant to Section 5.6, Servco shall to
the extent reasonably possible and permissible, pass-through to Client all
available warranties for hardware, software and services applicable to such
assets.
8.9    Data Accuracy Representation.
Servco represents and warrants that at all times during the Term, Customer Data
will be (a) generated and maintained in the same or similar manner that Client
generated and maintained such Customer Data prior to the Effective Date and will
use commercially reasonable efforts to ensure the accuracy and completeness of
such Customer Data consistent with Client’s prior practices, and (b) provided to
Client in the same or similar manner that such Customer Data was provided to
Client in meeting its financial reporting and other regulatory and legal
obligations prior to the Effective Date of this Agreement.
“Customer Data” means all data and information that is submitted, directly or
indirectly, to Servco by Client or generated, obtained or learned by Servco in
connection with the Services under this Agreement. The raw data and detailed
supporting information and reports relating to performance against service
levels constitute Customer Data.
9.    Transfers, Ownership and Licenses
9.1    Initial Transfers of Assets, Intellectual Property and Contractual
Rights. Simultaneous with the execution of this Agreement and as a condition to
Servco’ s obligations hereunder, Servco and Client (and Client’s Subsidiaries as
applicable) shall enter into: (a) an assignment and assumption of the contracts
listed on Exhibit F (the “Assigned Contracts”) in a form mutually agreed to by
Servco and Client; and (b) an assignment and bill of sale for the assets and
intellectual property set forth on Exhibit G (the “Assigned Assets”) in form
mutually agreed to by Servco and Client. In addition, if any future or
additional assets that are capable of being capitalized under GAAP are needed by
Servco to perform the Services for Client, such future or additional assets
shall, in Client’s sole discretion, either be (i) acquired by Client for use by
Servco as Client’s agent or (ii) acquired by Servco, the cost of which would be
addressed in accordance with Section 2.2.
9.2    Transfer of Personnel. Simultaneous with the execution of this Agreement
and as a condition to Servco’s obligations hereunder, certain of Client’s
personnel that previously were involved in providing services substantially
similar to the Services, will be transferred to Servco and will become employees
of Servco on similar terms as those being provided by Client at the Effective
Date. In connection with such transfer of Client’s employees, the following
shall apply:
(a)Each former Client employee hired by Servco shall receive credit for prior
service with Client or its Affiliates for purposes of (i) paid time off (“PTO”)
accrual and (ii) 401(k) plan vesting. In addition, each such employee shall be
offered the opportunity to participate in the Servco employee benefit programs.
For purposes of determining the number of PTO days to which each of the Client’s
employees hired by Servco shall be entitled from and after such employee’s
employment Date, Servco shall credit or shall cause to be credited all PTO days
accrued or earned but not yet taken by such employee as of his or her employment
date.


(b)Client agrees that nothing contained in this Agreement or the hiring of
Client employees by Servco shall in any way effect the vesting of any restricted
stock unit awards previously granted to such Client employees under its long
term incentive plan and further agrees that it will take all actions necessary
to effectuate the foregoing.


(c)Client agrees that if it determines in its sole and absolute discretion that
bonuses were earned for service in 2015 by any of the Client’s employees that
are subsequently hired by Servco, such bonuses shall be paid to such employees
by Servco. With respect to such bonuses that are paid by Servco covering former
Client employees, Client agrees to reimburse Servco for such bonuses within
three Business Days following its receipt of invoice from Servco covering such
paid bonuses. Servco shall pay 2015 bonuses pursuant to Client’s written
instructions no later than five Business Days following payment of 2015 bonuses
by Client to Client’s employees. Client shall be entitled in its sole and
absolute discretion to issue equity awards under its long-term incentive plan to
key Servco employees.


(d)Client further agrees that consistent with past practices, it shall accrue
for bonuses to be paid to employees of Servco providing Services on behalf of
Client for full year 2016 and all subsequent years during the term of this
Agreement. If, in its sole and absolute discretion, Client determines that
bonuses should be paid to Servco employees, Client shall inform Servco of such
fact, including the amounts approved for such bonus payments. Client shall
reimburse Servco up to the amounts approved by Client for Servco employee bonus
payments (“Approved Bonus Payments”) upon Servco’s payment of such employee
bonus payments by Servco to its employees within three Business Days following
its receipt of invoice from Servco. Notwithstanding the foregoing, any decisions
by Servco to pay any other bonuses or increases to the Approved Bonus Payments
to Servco employees shall be made in Servco’s sole and absolute discretion. All
Approved Bonus Payments shall be made no later than five Business Days following
payment of the applicable year’s bonus payments by Client to Client’s employees.
Client agrees that its decision regarding bonuses to be paid to Servco employees
shall be made in the same manner as it does for its own employees and in a
manner consistent with past practices.


(e)Nothing in this Agreement shall be deemed to (i) give rise to any rights,
claims, benefits or causes of action to a Client employee or a former Client
employee hired by Servco or any Servco employee, (ii) prevent, restrict, or
limit Servco or any of its Affiliates, from modifying or terminating any of
their benefit plans, programs or policies from time to time as they may deem
appropriate, subject only to compliance with the express provisions of this
Agreement for the benefit of Client or (iii) require Client or any of its
Affiliates to modify or terminate any of their benefit plans, programs or
policies, or prevent, restrict or limit Client or any of its Affiliates from
modifying or terminating any of their benefit plans, programs or policies from
time to time as they may deem appropriate, subject only to compliance with the
express provisions of this Agreement. The provisions of this Agreement are
solely for the benefit of the parties hereto and nothing in this Agreement,
express or implied, shall confer upon any current or former Client Employee,
Servco Employee, or legal representative or beneficiary thereof, any rights or
remedies, including any right to employment or continued employment for any
specified period, or compensation or benefits of any nature or kind whatsoever
under this Agreement. Nothing in this Agreement, express or implied, shall be
deemed an amendment of any employee benefit plan, program, policy or agreement
providing benefits to any Client employee, former Client employee or Servco
employee.
9.3    License to Client. Subject to the terms and conditions of this Agreement,
Servco hereby grants to Client, during the Term, a non-transferable,
non-exclusive, royalty free, non-sub-licensable license to: (i) use the Services
in conjunction with Client’s systems, applications, and business practices, in
order to facilitate Client’s transactions with Customers; (ii) provide access to
the Services solely to Customers, employees, consultants or contractors of
Client who have been expressly authorized to receive credentials to access and
enable the use of the Services (“Authorized Users”); and (iii) use all data
developed as a part of the Services, including results, customer information,
historical financial and operating data and other information; provided that the
term for the license under this subsection (iii) shall be perpetual and
transferable. This license shall extend to third parties providing services to
Client to the extent necessary to receive the benefit of the Services. The
foregoing license shall be limited to Client’s receiving the Services in the
operation of its business. Servco shall take all necessary actions with its
licensors to ensure that Client is an authorized sub-licensee of such
sub-licensors.
9.4    License to Servco. Subject to the terms and conditions of this Agreement,
Client hereby grants to Servco and its Subsidiaries, during the Term, a
non-transferable, non-exclusive royalty free, revocable, non-sub-licensable
license to use (a) Client’s assets, systems, applications and data, including
its servers in performing the Services on behalf of Client and on behalf of
Affiliates of Servco; provided that any usage of Client’s systems by Affiliates
of Servco shall in no way compromise or restrict Client’s access or use of such
systems, applications or data; and (b) the Client Intellectual Property,
including the access, use, transmission, modification, duplication and
distribution of Client Data and the display of the Client Trademarks, solely for
purposes of providing the Services to Client. This license shall extend to any
third parties providing services to Servco to the extent Servco subcontracts any
of its obligations hereunder pursuant to and in accordance with Section 14.5
provided that such third parties are bound by confidentiality and other
obligations similar to those of Servco hereunder.
9.5    Ownership of Intellectual Property and Assets. Subject to the transfers
contemplated in Section 9.1 above, each Party retains all right, title and
interest in and to its assets and intellectual property owned by such Party.
Client shall retain ownership of the Client Intellectual Property whether
currently existing or developed after the Effective Date; provided that Servco
shall be granted a non-transferable, non-exclusive, royalty free, revocable and
non-sub-licensable license to use that portion of the Client Intellectual
Property for the provision of services to third parties, which shall terminate
in the event Servco ceases to provide such services to third parties. To the
extent Servco acquires any interest in, or is deemed to own any of, the Client
Intellectual Property, Servco shall execute such documentation as is necessary
to enforce or evidence Client’s ownership rights in the Client Intellectual
Property.
9.6    Client Intellectual Property. Client Intellectual Property includes
Client Data, Client Trademarks, Client Work Product and Client Work Made for
Hire. Upon termination of the Agreement, Servco shall return the Client
Intellectual Property to Client.
10.    Confidential Information
Any Party (the “Disclosing Party”) may from time to time disclose Confidential
Information to any other Party (the “Recipient”). “Confidential Information” is
all non-public, confidential, and/or proprietary information concerning the
business, technology, and strategies of the Disclosing Party that is conveyed to
the Recipient orally or in tangible form and is either identified or marked as
“confidential” or “proprietary” or, under the circumstances surrounding its
disclosure, or due to its nature or sensitivity, should be reasonably understood
by the Recipient as intended by the Disclosing Party to be treated as
“confidential” and subject to the terms of this Agreement. Without limiting the
generality of the foregoing, each Party agrees that (a) Confidential Information
of Servco includes the software, all source code, documentation, inventions,
know-how, methods, designs, specifications, updates and any and all other
materials and information related to the Services; and (b) Confidential
Information of Client includes all Client Data, Client Intellectual Property,
Client business processes, Client marketing strategies and copies and details of
the Client’s agreements with its customers. During the Term and for a period of
two (2) years thereafter (and indefinitely with respect to any Confidential
Information that meets the definition of a “Trade Secret” under applicable law
and any personally identifying information, including, but not limited to,
names, addresses and e-mail addresses), Recipient will keep in confidence and
trust and will not disclose or disseminate, or permit any employee, agent or
other party working under Recipient’s direction to disclose or disseminate, the
existence, source, content or substance of any Confidential Information to any
other party. Recipient shall use Confidential Information of the Disclosing
Party only as necessary for the performance of this Agreement. Recipient will
employ at least the same methods and degree of care (but no less than reasonable
care) as Recipient employs with respect to its own Confidential Information of
similar import to prevent the unauthorized disclosure or misappropriation of the
Disclosing Party’s Confidential Information. Recipient will furnish the
Confidential Information only to its and its affiliates’ employees, independent
contractors, and agents who have (a) a bona fide need to know the Confidential
Information to perform the obligations hereunder, (b) been informed of the
confidential nature of the Confidential Information, and (c) agreed in writing
to be bound by obligations of confidentiality no less restrictive than the terms
and conditions set forth in this Agreement. The Receiving Party shall be
responsible for any breach of confidentiality by such persons. The commitments
in this Agreement will not impose any obligations on the Recipient with respect
to any portion of the Confidential Information which: (i) is now generally known
or available, or which hereafter, through no wrongful act or failure to act on
the part of Recipient, becomes generally known or available in the public
domain; (ii) is rightfully known by the Recipient prior to or at the time of
receiving such information from the Disclosing Party or its representatives;
(iii) is furnished to Recipient by a third party without any known restriction
on disclosure and without a breach by such third party of any confidentiality
undertaking with respect thereto; (iv) is independently developed by the
Recipient without the use of the Disclosing Party’s Confidential Information or
the breach of this Agreement; or (v) is approved for disclosure without further
obligations of confidentiality by the express written authorization of the
Disclosing Party. Notwithstanding anything herein to the contrary, the Recipient
may disclose Confidential Information that is required to be disclosed by order
or mandate of an instrumentality of the government, including, but not limited
to, any court, tribunal or administrative agency; provided, however, that, prior
to making such disclosure, to the extent legally permissible, the Recipient
shall give the Disclosing Party as much advance notice as is reasonably
practicable under the circumstances so as to permit the Disclosing Party to take
commercially reasonable actions at its own expense to prevent disclosure. Each
Party acknowledges that monetary damages may not be a sufficient remedy for
unauthorized disclosure or use of Confidential Information and that each Party
may seek, without waiving any other rights or remedies, such injunctive or
equitable relief as may be available in a court of competent jurisdiction. At
the Disclosing Party’s option, Recipient shall promptly either destroy all
Confidential Information in tangible or intangible form in its possession, or
return all such copies to the Disclosing Party, and in either event, provide a
written certification confirming the same, promptly upon the Disclosing Party’s
written request.
11.    Governing Law. This agreement will be governed by the laws of the State
of Texas, regardless of the choice of law principals thereof.
12.    Insurance
12.1    Insurance. Servco will obtain and maintain during the term of this
Agreement the following types of insurance, in amounts not less than the
following: (a) statutory limits worker’s compensation and employer’s liability
in the amount of not less than $1,000,000 per occurrence; (b) commercial general
liability in the amount of not less than $1,000,000 per occurrence and
$2,000,000 aggregate; (c) commercial automobile liability (including all owned,
non-owned and hired vehicles) in the amount of not less than $1,000,000 combined
single limit; and (d) umbrella liability insurance in amount of not less than
$5,000,000 per occurrence. Each such policy (excepting workers compensation and
employers liability) shall list Client as an “additional insured”. Workers
compensation and employer’s liability, commercial general liability and
commercial automobile coverage shall be primary coverage. Umbrella liability
follows the commercial general liability form, but is excess by nature. Workers
compensation and employer’s liability, commercial general liability, and
commercial automobile coverage shall provide waiver of subrogation in favor of
Client. Workers compensation and employer’s liability, commercial general
liability, commercial automobile coverage and umbrella liability coverage shall
provide that the insurer shall give thirty (30) days prior written notice to
Client prior to cancellation. Upon written request, copies of such policies or
certificates thereof shall be delivered to Client by Servco. Servco shall cause
each of its subcontractors to carry insurance of the types and amounts necessary
to cover risks inherent in the work of that subcontractor. When requested by
Client, Servco shall furnish Client with certificates of insurance evidencing
coverage for each subcontractor.
13.    Alternative Dispute Resolution Procedures
13.1    Any dispute, controversy or claim arising out of or relating to this
Agreement, (except in connection with the exercise of any termination rights
under Sections 5.2(a) and 5.3(a), which termination rights shall be absolute and
unfettered), or the breach or performance hereof, including, but not limited to,
any disputes concerning the interpretation of the terms and provisions hereof,
shall be resolved through the use of the following procedures:
(a)
The Parties will initially attempt in good faith to resolve any disputes,
controversy or claim arising out of or relating to this Agreement.



(b)
Should the Parties directly involved in any dispute, controversy or claim be
unable to resolve same within a reasonable period of time, such dispute,
controversy or claim shall be submitted to the senior executives of the Parties
(the “Senior Executives”) with such explanation or documentation as the Parties
deem appropriate to aid the Senior Executives in their consideration of the
issues presented. The date the matter is first submitted to the Senior
Executives shall be referred to as the “Submission Date.” The Senior Executives
shall attempt in good faith, through the process of discussion and negotiation,
to resolve any dispute, controversy, or claim presented to it within ten (10)
Days after the Submission Date.



(c)
If the Senior Executives cannot so resolve any dispute, controversy, or claim
submitted to it within ten (10) Days after the Submission Date, the Parties
shall attempt in good faith to settle the matter by submitting the dispute,
controversy or claim to mediation within twenty (20) Days after the Submission
Date using any mediator upon which they mutually agree. If the Parties are
unable to mutually agree upon a mediator, the case shall be referred for
mediation to the office of Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) in Houston, Texas. The cost of the mediator will be split equally
between the Parties unless they agree otherwise in writing.



(d)
If the matter has not been resolved pursuant to the aforesaid mediation
procedure within thirty (30) Days of the initiation of such procedure, or if
either Party will not participate in such mediation, either Party may request
that the matter be resolved through arbitration by submitting a written notice
(the “Arbitration Notice”) to the other. Any arbitration that is conducted
hereunder shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq., and will not be governed by the arbitration acts, statutes, or rules of
any other jurisdiction.



(e)
The Arbitration Notice shall name the noticing Party’s arbitrator and shall
contain a statement of the issue(s) presented for arbitration. Within fifteen
(15) Days of receipt of an Arbitration Notice, the other Party shall name its
arbitrator by written notice to the other and may designate any additional
issue(s) for arbitration. The two named arbitrators shall select the third
arbitrator within fifteen (15) Days after the date on which the second
arbitrator was named. Should the two arbitrators fail to agree on the selection
of the third arbitrator, either Party shall be entitled to request the Senior
Judge of the United States District Court for the Southern District of Texas to
select the third arbitrator. All arbitrators shall be qualified by education or
experience within the electric and natural gas retail marketing industry to
decide the issues presented for arbitration. No arbitrator shall be: (i) a
current or former director, officer, or employee of either Party or its
Affiliates; (ii) an attorney (or member of a law firm) who has rendered legal
services to either Party or its Affiliates within the preceding three years; or
(iii) an owner of any of the Voting Interest of either Party, or its Affiliates.



(f)
The three arbitrators shall commence the arbitration proceedings within
twenty-five (25) Days following the appointment of the third arbitrator. The
arbitration proceedings shall be held at a mutually acceptable site and if the
Parties are unable to agree on a site, the arbitrators shall select the site.
The arbitrators shall have the authority to establish rules and procedures
governing the arbitration proceedings. Each Party shall have the opportunity to
present its evidence at the hearing. The arbitrators may call for the submission
of pre-hearing statements of position and legal authority, but no post-hearing
briefs shall be submitted. The arbitration panel shall not have the authority to
award (i) punitive or exemplary damages or (ii) consequential damages, except as
expressly provided herein. The arbitrators’ decision must be rendered within
thirty (30) Days following the conclusion of the hearing or submission of
evidence, but no later than ninety (90) Days after appointment of the third
arbitrator.



(g)
The decision of the arbitrators or a majority of them, shall be in writing and
shall be final and binding upon the Parties as to the issue(s) submitted. The
cost of the hearing shall be shared equally by the Parties, and each Party shall
be responsible for its own expenses and those of its counsel or other
representatives. Each Party hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may have to the arbitrability of any such
disputes, controversies or claims and further agrees that a final determination
in any such arbitration proceeding shall be conclusive and binding upon each
Party. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The prevailing Party shall be entitled to
recover reasonable attorneys’ fees and court costs in any court proceeding
relating to the enforcement or collection of any award or judgment rendered by
the arbitration panel under this agreement.



(h)
All deadlines specified herein may be extended by mutual written agreement of
the Parties. The procedures specified herein shall be the sole and exclusive
procedures for the resolution of disputes between the parties arising out of or
relating to this Agreement; provided, however, that a Party may seek a
preliminary injunction or other preliminary judicial relief if in its judgment
such action is necessary to avoid irreparable damage. Despite such action, the
Parties will continue to participate in good faith in the procedures specified
herein. All applicable statutes of limitation, including, without limitation,
contractual limitation periods provided for in this Agreement, shall be tolled
while the procedures specified in this Section are pending. The Parties will
take all actions, if any, necessary to effectuate the tolling of any applicable
statutes of limitation.

13.2    Continued Performance. Each Party agrees to continue to perform its
obligations under this Agreement while any dispute is being resolved, unless and
until: (a) such obligations are terminated by the termination or expiration of
this Agreement; or (b) otherwise ordered pursuant to a ruling by the arbitration
panel, or the issuance of a temporary restraining order or other preliminary
injunctive relief.
14.    General
14.1    Compliance with Laws. Each Party shall at all times comply with all
applicable laws, statutes, rules, regulations and ordinances, including without
limitation those governing wages, hours, desegregation, employment
discrimination, health and safety. Servco has and shall maintain in effect all
the licenses, permissions, authorizations, consents and permits that it needs to
carry out its obligations under this Agreement. Servco shall work with any
governmental authorities that regulate Client in an open and cooperative way and
shall provide access to its information and procedures as may be necessary for
Client to respond to regulatory inquiries and other legally required requests
for information.
14.2    Representations. Each Party represents and warrants that (a) it is a
business entity duly organized, validly existing, and in good standing in the
jurisdiction in which it is formed, and that it has the full power and authority
to execute and deliver this Agreement and to carry out the transactions
contemplated by this Agreement; (b) it has no outstanding agreement that is in
conflict with any of the provisions of this Agreement or that would preclude it
from complying with the provisions hereof; (c) it is in material compliance with
all applicable laws, regulations and rules of any government body or other
competent authority relating to its business and performance under this
Agreement; and (d) it has the financial capability to meet its obligations under
this Agreement.
14.3    Force Majeure. Except for the payment of money by Client for Services
delivered by Servco prior to the occurrence of a Force Majeure, if the
performance of any obligation under this Agreement by either Party is prevented,
hindered, delayed or otherwise made impracticable by reason of any flood,
earthquake, riot, fire, judicial or governmental action, labor disputes, act of
God, war, and, to the extent not caused by Servco, any communication lines
failures or blackout/failure of the Internet, or any other causes or third party
disruptions beyond the reasonable control of either Party (each a “Force
Majeure”), then that Party will be excused from such obligation to the extent
that it is prevented, hindered, delayed or otherwise made impracticable by a
Force Majeure; provided that, (i) as soon as practicable, the affected Party
notifies the other Party of the Force Majeure and the measures it will undertake
to reduce the impact thereof, and uses commercially reasonably efforts to resume
the performance of its obligations hereunder as soon as the source and effect of
such Force Majeure event is eliminated.
14.4    Conflicts; Order of Precedence. In the event of any conflict in this
Agreement and in any Exhibit or Statement of Work, between any Exhibits or
Statements of Work and a term set forth in another Exhibit; such terms shall be
reconciled and harmonized to the extent possible, and consistent with the intent
of the Parties, so that no term shall be rendered void, meaningless, or absurd.
In the event of an irreconcilable conflict between any such terms, the order of
precedence shall be as follows: (1) Statements of Work, which are executed by
Servco and Client; (2) Exhibits not constituting a Statement of Work; and (3)
this Agreement.
14.5    Assignment; Subcontracting. Except as otherwise provided in this
Agreement, neither Party may assign, sublicense, subcontract, delegate or
transfer any of its rights or obligations under this Agreement without the
express prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that no such consent shall
be required for (a) an assignment to an Affiliate, as long as W. Keith Maxwell
III, directly or indirectly, has an economic ownership interest and voting
interest in such Affiliate in excess of fifty percent (50%) at the time of such
assignment and is reasonably expected to maintain such ownership interest for at
least six months following any such assignment, or (b) a merger, acquisition or
other similar business combination of Servco or the sale of all or substantially
all of Servco’s assets. Any purported transfer or assignment in contravention of
this Section 14.5 shall be null and void and of no force and effect. During the
six (6) month period following the assignment to a permitted assignee of Servco,
such permitted assignee shall notify the Company in writing no later than
fifteen (15) days prior to any reduction in either direct or indirect ownership
of W. Keith Maxwell III in such assignee below fifty percent (50%). This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. No assignment or
subcontracting by a Party shall relieve such Party from its obligations pursuant
to this Agreement unless otherwise specifically agreed to in writing by the
non‑assigning/non-sub-contracting Party. Notwithstanding the foregoing, Servco
shall have the right from time to time, in its sole and absolute discretion, to
augment its workforce as needed in providing the Services to Client consistent
with the manner Client previously augmented its workforce from time to time.
14.6    Legal Notices. Any notice permitted or required under this Agreement
must be in writing. Any such notice will be delivered as follows: (a) hand
delivery; (b) nationally recognized overnight courier (fully prepaid and with
delivery confirmation via UPS, the United States Postal Service, FedEx, DHL, or
other nationally recognized overnight delivery service); or (c) certified U.S.
Mail, postage prepaid, return receipt requested. An unofficial copy may also be
transmitted by email. Legal notices shall be effective immediately for notice
delivered pursuant to section (a) above. Notices shall be effective two (2)
Business Days following the expiration of the date sent for notice delivered
pursuant to sections (b) or (c) above. All notices shall be addressed to each
Party as set forth below (or to such other address/addressee or telecopy number
as either Party may from time to time duly notify the other).
If to Servco, addressed to:


RetailCo Services, LLC
12140 Wickchester Lane, Suite 100
Houston, Texas 77079
Attention: Chief Executive Officer


With a copy to:


RetailCo Services, LLC
12140 Wickchester Lane, Suite 100
Houston, Texas 77079
Attn: General Counsel
 

If to Client, addressed to:


Spark HoldCo, LLC
12140 Wickchester Lane, Suite 100
Houston, Texas 77079
Attention: Chief Executive Officer


With a copy to:


Spark HoldCo, LLC
12140 Wickchester Lane, Suite 100
Houston, Texas 77079
Attention: General Counsel


If to NuDevco, addressed to:


NuDevco Retail, LLC
12140 Wickchester Lane, Suite 100
Houston, Texas 77079
Attention: Chief Executive Officer


With a copy to:


NuDevco Retail, LLC
12140 Wickchester Lane, Suite 100
Houston, Texas 77079
Attn: General Counsel


    
14.7    Publicity. Neither Party shall make any public statement, press release
or other announcement relating to the terms or existence of this Agreement or
the business relationship of the Parties or their respective operations and
results hereunder, without the prior written consent of the other Party, except
as may be required by Client or Servco under applicable law or stock exchange
rules and regulations. Only with Client’s written permission, Servco may use
Client’s name and the Client Trademarks (name and logo only) to list Client as a
client on Servco’s website and in other marketing and informational materials.
14.8    Headings. Headings and captions are for convenience only and are not to
be used in the interpretation of the Agreement.
14.9    Independent Contractors. The relationship of the Parties is that of
independent contractors. Except to the extent where Servco is acting as Client’s
agent pursuant to the terms and provisions of this Agreement, nothing in this
Agreement will be construed as placing the Parties in a relationship as employer
and employee, principal and agent, partners, joint ventures or fiduciaries.
Neither Party will have the authority to enter into legally binding obligations
on behalf of the other Party. Neither Party shall act or represent itself,
directly or by implication, as the other or in any manner assume or create any
obligation on behalf of, or in the name of, the other.
14.10    Amendments and Waivers. This Agreement and any Statement of Work,
Attachments or Exhibits hereto may be amended in whole or in part only by
written agreement signed by the Parties. The failure of any Party to insist upon
strict performance of any of the terms or conditions herein, irrespective of the
length of time for which such failure shall continue, shall not be a waiver of
that Party’s right to demand strict compliance in the future. The Parties may at
any time and from time to time waive in whole or in part the benefit to it of
any provision in this Agreement or any default by the other Party, but any
waiver on any occasion will be deemed not to be a waiver of that provision
thereafter or of any subsequent default or a waiver of any other provision or
default. No waiver or consent shall be effective unless in writing and signed by
the Party against whom such waiver or consent is asserted.
14.11    Severability. If a court of competent jurisdiction renders any part of
this Agreement invalid or otherwise unenforceable, that part will be severed and
the remainder of this Agreement will continue in full force and effect, provided
that the Parties will in good faith negotiate a mutually acceptable and
enforceable substitute for the unenforceable provision, which substitute will be
as consistent as possible with the original intent of the Parties.
14.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered an original, but all of which taken together shall
constitute one and the same instrument, and may be delivered electronically.
14.13    Entire Agreement. This Agreement, including all Exhibits, Statements of
Work, and any schedules or appendices attached hereto or thereto, constitutes
the entire agreement of the Parties concerning the subject matter hereof and
supersedes all prior negotiations, proposals, understandings, and agreements,
whether oral or written, with respect to the subject matter hereof.
14.14    No Third-Party Beneficiaries. This Agreement benefits solely the
Parties to this Agreement and their respective permitted successors and assigns
and nothing in this Agreement, express or implied, confers on any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.
14.15    Survival. Sections 3.1(Fees), 3.2(Expenses), 3.3(Payment), 5.4 (Effect
of Termination), 5.5 (Transition Services), 5.6 (Transfer of Assets and
Personnel to Client After Termination), Section 7.2(b), 7.2(c) (Audits), Article
8 (Indemnification; Liability); Article 10 (Confidential Information), Article
11 (Governing Law), and any other provisions that by their nature are necessary
to survive the expiration or termination of this Agreement shall survive the
expiration or termination of this Agreement.
14.16    Record Keeping. Servco shall maintain complete and accurate records and
supporting documentation for the Services provided hereunder and shall maintain
such records for a period of four (4) years after termination. Prior to the
expiration of such four (4) year period, Client shall have the right to make
copies of such records for its record retention purposes. Should Client fail to
request and make copies of such records, after such four (4) year period, Servco
shall have the right, but not the obligation, to destroy such materials and
records.
14.17    Further Assurances. Each Party agrees to execute such additional
documents and instruments and take such additional actions as may be reasonably
necessary or as requested by the other Party to give effect to this Agreement
and to carry out its provisions.
14.18    Guaranty of Nudevco Retail, LLC. NuDevco hereby guarantees the payment
of amounts due from Servco to Client in connection with any obligation or
liability hereunder up to a maximum amount of two million dollars
($2,000,000.00). This guaranty is a guaranty of payment and not performance.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
SPARK HOLDCO, LLC                    RETAILCO SERVICES, LLC


By:    /s/ Nathan Kroeker__________            By:    /s/ W. Keith Maxwell
III_____
Name:    Nathan Kroeker____________            Name:    W. Keith Maxwell
III________
Title:    Chief Executive Officer______            Title:    Chief Executive
Officer______
 
 

NUDEVCO RETAIL, LLC (solely for purposes of providing the guaranty in Section
14.18)
By:    /s/ W. Keith Maxwell III_____
Name:    W. Keith Maxwell III________
Title:    Chief Executive Officer______



1



--------------------------------------------------------------------------------



LIST OF EXHIBITS






EXHIBIT A:    DEFINITIONS                                    


EXHIBIT B:    DESCRIPTION OF SERVICES                        


EXHIBIT C:    SERVICE LEVEL AGREEMENTS            


EXHIBIT D:    MINIMUM LEVEL OF INTERNAL CONTROLS                


EXHIBIT E:    FEES                                        


EXHIBIT F:    CONTRACTS TO BE ASSIGNED TO SERVCO                


EXHIBIT G:    ASSETS TO BE ASSIGNED TO SERVCO                    


                        











2



--------------------------------------------------------------------------------



EXHIBIT A


TO MASTER SERVICES AGREEMENT
BETWEEN RETAILCO SERVICES, LLC AND SPARK HOLDCO, LLC


DEFINITIONS


“Additional Services” has the meaning set forth in Section 2.2.
“Affiliate” means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning set forth in the introductory paragraph.
“Approved Bonus Payments” has the meaning set forth in Section 9.2(d).
“Arbitration Notice” has the meaning set forth in Section 13.1(a).
“Assigned Assets” has the meaning set forth in Section 9.1.
“Assigned Contracts” has the meaning set forth in Section 9.1.
“Authorized Users” has the meaning set forth in Section 9.3.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or obligated to be
closed by applicable Laws.
“Client” has the meaning set forth in Section the introductory paragraph.
“Client Data” means all data imported into the Services or generated by the
Services that (i) constitutes the personally identifiable information of
Client’s Customers including, without limitation, financial information; (ii)
Client’s raw ANSI x12 data; or (iii) otherwise contains information regarding
Client’s Customers’ usage of, or payment for, electric or gas services.
“Client Intellectual Property” means Client Data, Client Trademarks, Client Work
Product, and Client Work Made for Hire.
“Client Trademarks” means the Client’s name and logo trademarks.
“Client Work Made for Hire” means any specifications, design documents, flow
charts, software programs (including developed applications), historical data,
models, processes procedures and related documentation, reports and other
similar work product (collectively, “Developed Materials”), regardless of the
medium in which such Developed Materials are presented, that was developed by or
on behalf of Client and not assigned to Servco as part of the Assigned Assets.
The ownership of any Developed Materials developed by Servco on behalf




--------------------------------------------------------------------------------



of Client shall be addressed in a specific Statement of Work entered into in
connection with any such development. If a Statement of Work fails to address
the ownership of any such Developed Materials, if such Developed Materials were
paid in full by Client, such Developed Materials shall be owned by Client or if
such Developed Materials are a part of Client’s existing assets or Client
Intellectual Property; otherwise, such Developed Materials shall be owned by
Servco.
“Client Work Product” means all Developed Materials that Client develops or
causes to be developed on its behalf in which it owns, excluding any such
Developed Materials that Servco develops not owned by Client.
“Confidential Information” has the meaning set forth in Section 10.
“Customers” means any utility, transmission/distribution service provider,
commercial, industrial or residential entities or Persons to which Client sells
or purchases electricity or natural gas or provides electric or natural gas
services.
“Damage Penalty” has the meaning set forth in Section 4.3.
“Developed Materials” has the meaning set forth in the definition of Client Work
Made for Hire.
“Disclosing Party” has the meaning set forth in Section 10.
“Effective Date” has the meaning set forth in the introductory paragraph.
“Fees” has the meaning set forth in Section 3.1.
“Force Majeure” has the meaning set forth in Section 14.3.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.
“Indemnified Party” has the meaning set forth in Section 7.3.
“Indemnifying Party” has the meaning set forth in Section 7.3.
“Initial Term” has the meaning set forth in Section 5.1.
“Invoice Dispute Notice” has the meaning set forth in Section 3.3.
“Liabilities” has the meaning set forth in Section 8.1.
“Parties” has the meaning set forth in the introductory paragraph.
“Party” has the meaning set forth in the introductory paragraph.




--------------------------------------------------------------------------------



“Penalty Cap” has the meaning set forth in Section 4.2.2(a).
“Penalty Payment” has the meaning set forth in Section 4.2.1.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.
“Prior Performance” has the meaning set forth in Section 4.6.
“PTO” has the meaning set forth in Section 9.2(a).
“Recipient” has the meaning set forth in Section 10.
“Renewal Terms” has the meaning set forth in Section 5.1.
“Senior Executives” has the meaning set forth in Section 13.1(b).
“Servco” has the meaning set forth in the introductory paragraph.
“Servco Infrastructure” has the meaning set forth in Section 5.6.
“Services” has the meaning set forth in Section 2.1.
“SLAs” has the meaning set forth in Section 4.1.
“Statement of Work” has the meaning set forth in Section 2.2.
“Step-In Notice” has the meaning set forth in Section 6.1.2.
“Submission Date” has the meaning set forth in Section 13.1(b).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which a
majority of the Voting Interests are at the time owned directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof.
“Term” has the meaning set forth in Section 5.1.
“Transition Period” has the meaning set forth in Section 5.5.
“Transition Services” has the meaning set forth in Section 5.5.
“Voting Interests” of any Person as of any date means the equity interests of
such Person pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers, general partners or trustees of such Person (regardless of
whether, at the time, equity interests of any other class or classes shall have,
or might have, voting power by reason of the occurrence of any contingency) or,
with




--------------------------------------------------------------------------------



respect to a partnership (whether general or limited), any general partner
interest in such partnership.








--------------------------------------------------------------------------------



EXHIBIT B


TO MASTER SERVICES AGREEMENT
BETWEEN RETAILCO SERVICES, LLC AND SPARK HOLDCO, LLC


Description of Services:


(a)
Enrollment and renewal transaction services;

(b)
Customer billing services;

(c)
Electronic Data Interchange (“EDI”) transaction processing;

(d)
Print and mail services;

(e)
Pricing update services;

(f)
General ledger interface services;

(g)
Contract Management services;

(h)
Performance reporting services;

(i)
Document retention services;

(j)
Third party commission process services;

(k)
Electronic payment processing services;

(l)
Information technology (“IT”) infastructure and application support services,
including IT security and IT emergency response services, ongoing and emergency
IT maintenance services, disaster recovery and business continuity services,
maintenance of Clients web servers, application servers, database servers, and
physical data storage;

(m)
Completion of the following projects currently being undertaken by Client’s IT
Group:

i.
Sunset Gnosis 1 and enable all reporting data to reside in Gnosis 2; incorporate
Scout, EDI and other transaction data into Gnosis 2; also includes Spotfire
integration;

ii.
Move Censtar and Oasis to the Spark Email infrastructure and also move (if
necessary) servers to the Spark data center;

iii.
Implement automated commercial enrollments within Scout; and

iv.
Convert legacy CIS applications within Spark to a new system /platform.

(n)
Management of collections and receiviables;

(o)
Customer service, including inbound and outbound win-back and retention
services;

(p)
All related and ancillary services, support and duties necessary to accomplish
the foregoing;

(q)
Any other services expressly set forth in a Statement of Work executed by Servco
and Client; and

(r)
Standard upgrades to the Services that Servco makes generally available at no
additional cost to its other clients.















--------------------------------------------------------------------------------



EXHIBIT C
TO MASTER SERVICES AGREEMENT
BETWEEN RETAILCO SERVICES, LLC AND SPARK HOLDCO, LLC


SERVICE LEVEL AGREEMENTS




SLA No.
Metric
Definition
Target
Measurement
Penalty Allocation Percentage
1.
Enrollment Processing %
Percentage of workable enrollments accepted by the utility.
***
Percentage of new service requests or switch transactions processed and
confirmed on-flow / utility accepted excluding unfixable errors (utility credit
hold, customer recission, etc.)
5%
2.
Bill Timeliness - Bill Ready Markets
Issuing the 810 (invoice) transaction to the utility, prior to the close of the
utility's bill window but after the utility's consumption is received and all
necessary client information is available.
***
The Number of 824 transactions received in a given month. The 824 could be due
to Outside Bill Window (OBW), where service provider failed to send the 810
invoice during the required timeframe or it could be due to No Current Charges
(NCC) where service provider failed to bill (send an 810) for an 867 that was
transmitted during the required timeframe.
25%
3.
Billing Timeliness - Supplier Consolidated, Dual Billed, Standard Single Premise
Issuing the printed or electronic bill after the utility's charges and
consumption are received and all necessary client information is available.
***
The amount of time it takes to process consumption, generate and print/mail
invoices.
25%




Exhibit C, Page 5



--------------------------------------------------------------------------------





SLA No.
Metric
Definition
Target
Measurement
Penalty Allocation Percentage
4.
Billing Accuracy
Percentage of Accurate Bills generated accurately including, Supplier
Consolidated Billing, Utility Consolidated Billing, and Dual Billing.
***
This is measured via a market-by-market reconciliation, which includes: Rate
Code = Rate Charged, Customer Rollover timeliness, Accurate Tax charges.
25%
5.
Payment Timeliness – Agent network and Lockbox
Measures the amount of time required to process a payment received via lockbox
file or authorized agent payment file and post it to a customer account.
Exclusive of issues outside of service providers controls.
***
***
The amount of time required to process a payment file and apply the correct
amount to a customer's account (triggered by service providers receipt of the
payment file from a third party)
25%
6.
Payments - Inbound
Measures the amount of time that the system takes to process a payment received
in a batch file, EDI or real-time interface and apply it to a customer account.
Exclusive of issues outside of service providers controls.
*** 

***
The amount of time it takes the system to process a payment file and apply the
correct amount to a customer's account (triggered by service providers receipt
of the payment file from a third party)
25%




Exhibit C, Page 5



--------------------------------------------------------------------------------





SLA No.
Metric
Definition
Target
Measurement
Penalty Allocation Percentage
7.
Market Transaction Processing Time
The amount of time the system takes to process service orders (except
Reconnects) and Customer-level requests, whether inbound or outbound -
specifically those requests for Enrollments Turn-ons, Marketer Switches, Set
Meters, Turn Offs, Account Changes and Switch-Backs.
***
Outbound Transactions measurement starts when service provider receives the
request and when the transaction leaves the service provider’s EDI system.
Inbound transaction measurement starts when the service provider EDI system
receives the transaction and ends when ista|net processes the transaction. 

Note: Any issues not within service provider’s control will not be included in
the measurement (inbound malformed EDI transactions, missing or incorrect Client
data, scheduled maintenance, utility black-out periods, and non-EDI markets) EDI
cancel/rebill transactions will be included in this measurement.
5%
8.
Service Level
*** of all calls handled in *** seconds or less (***)
***
Service Level = {(Total calls answered within threshold +calls abandoned within
a shorter amount of time than the threshold)/(total calls answered + total calls
abandoned)} * 100%
25%




Exhibit C, Page 5



--------------------------------------------------------------------------------





SLA No.
Metric
Definition
Target
Measurement
Penalty Allocation Percentage
9.
Average Speed of Answer(Illinois Only)
Average speed of answer is *** seconds or less on a monthly basis.
***
ASA=total hold time / total calls
5%
10.
Abandon Rate (Illinois Only)
Percentage of customers who abandoned call after 20 seconds
***
Percentage of customers who abandoned call after 20 seconds
5%
11.
First Call Resolution (FCR)
Number of times that a customer calls back within a 30-day period for the same
call reason
***
FCR = Number of times that the same phone number is answered more than once
within the threshold for the same call type reason / total calls answered within
threshold within the contact window period
5%
12.
Customer Satisfaction
Percentage satisfied based on after call Satisfaction Survey
***
Average of three questions regarding satisfaction with customer care
representative on post call survey.
5%
13.
Collection Call Outreach (CCO)
Percentage of active collection call attempts made.
***
CCO = Collection calls made against valid phone numbers / # of accounts with
valid phone numbers on the collection call list
5%
14.
IT - Uptime
Infrastructure (Exchange (email), Citrix, Internet)
***
One minus percentage of unplanned downtime per application/service per month.
5%




Exhibit C, Page 5



--------------------------------------------------------------------------------





SLA No.
Metric
Definition
Target
Measurement
Penalty Allocation Percentage
15.
IT - Helpdesk Response




***
 
5%
16.
IT -Projects
Percentage of projects delivered within 15% of approved budget and deadline.
***
Timeliness is dependent upon adequate client participation both to define
requirements and perform end user testing. Changes to requirements may require a
shift in project timelines and budgets.
5%


















Exhibit C, Page 5



--------------------------------------------------------------------------------



EXHIBIT D


TO MASTER SERVICES AGREEMENT
BETWEEN RETAILCO SERVICES, LLC AND SPARK HOLDCO, LLC


INITIAL CONTROLS TO BE MAINTAINED BY SERVCO


1.
Servco agrees to use all commercially reasonable efforts to ensure that all data
and information on any report provided under Section 4.5 or 7.1 or otherwise
under this Agreement is true, accurate and complete.

2.
REV-05 Only the Billing and Transactions staff have access to update customers,
products and prices in CIS.

3.
REV-06 Invoices are reviewed for accuracy prior to mailing to customers or
sending to utility.

4.
REV-07 Customer refunds are approved in accordance with Delegation of Authority.

5.
REV-13 Each month, the Billing and Transactions department compares the Sync
customer data/usage file received from the utilities to the data in Gnosis to
insure consistency with the billing data.

6.
REV-17 Billing and Transactions reviews Unbilled Usage report from CIS and
corrects customer set-up errors in CIS.

7.
REV-XX (New Margin Control) Revenue variances between Gnosis and Solomon are
reviewed and resolved.

8.
MIS-01 System changes require change request forms to be completed and
appropriate approval obtained.

9.
MIS-02 Significant changes are completed in a test environment prior to
implementation in the production environment.

10.
MIS-03 Only authorized individuals are permitted to move changes into
production.

11.
MIS-04 All user account set-up and maintenance are documented and properly
approved.

12.
MIS-05 Logical access controls are applied per the client information security
policy. These include:

•
Restricted number of sign on attempts

•
Automatic password changes

•
Minimum length of passwords

13.
MIS-06 User and administrative accounts are not shared between users.

14.
MIS-07 System user access is reviewed at least annually to ensure only
authorized employees have appropriate access.









--------------------------------------------------------------------------------



15.
MIS-08 Each server is scanned for viruses on a weekly basis. Virus definitions
are updated prior to each virus scan. Threats are identified and resolved.

16.
MIS-09 Access to computer rooms, telephone network, computer network, power
supplies and sensitive IT documentation is restricted to authorized employees.

17.
MIS-10 Data is backed-up weekly and stored in a secure offsite location.

18.
MIS-11 Backup media stored off-site is restored at least quarterly to ensure the
integrity of the backup process.

19.
MIS-12 Third party contracts related to Management Information Systems are
reviewed and approved by management prior to being signed.

20.
MIS-13 An annual review of third-party SSAE 16 reports occurs for all systems
where SEI relies on the internal controls of the provider. Remediation controls
are performed to mitigate deficiencies identified, if applicable.

21.
MIS-14 System changes are properly approved prior to being moved into
production, indicating appropriate testing was completed and the resulting
system change is in accordance with what was approved at the beginning of the
process.

22.
MIS-15 Upon notification from HR, access to Active Directory (AD) and all other
systems is deactivated for terminated employees.

23.
MIS-16 Configuration user access is reviewed at least quarterly to ensure only
authorized employees have appropriate access.















--------------------------------------------------------------------------------



EXHIBIT E


TO MASTER SERVICES AGREEMENT
BETWEEN RETAILCO SERVICES, LLC AND SPARK HOLDCO, LLC


FEES


Client shall pay (i) a flat fee of $*** per month; plus (ii) a per utility fee
as set forth below, plus (iii) additional variable fees per premise as set forth
below:
2016 Pricing per Utility
$*** per utility per month.


2016 Pricing per Premise
Market Type                        Price/premise per month
Supplier Consolidated Billing                    $***
Dual-Billed                            $***
Utility Consolidated Billing, Non-POR            $***
Utility Consolidated Billing, POR                $***


“Premise” is based on each utility account number and the particular commodity
(electricity or gas) purchased by the applicable customer under the applicable
utility account number.












--------------------------------------------------------------------------------



EXHIBIT F


TO MASTER SERVICES AGREEMENT
BETWEEN RETAILCO SERVICES, LLC AND SPARK HOLDCO, LLC




INITIAL TRANSFER OF ASSETS AND INTELLECTUAL PROPERTY
FROM CLIENT TO SERVCO




Assets:


Department Name
Employee Name
Monitors
Model
Serial No
Count of Linking
Spark B&T
Anguiano, Jose
3
Latitude E5410
H65HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Dale, Chayla
2
OptiPlex 745
3TTXHC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Dau, Toni
2
Latitude E5440
2140ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Gonzalez, Alma
2
Latitude E5410
FJ4HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Nnabuife, Elo
2
Latitude E6410
JJHN1M1
1
 
 
 
Latitude E6410 Total
 
1
 
Pisana, Michael
2
Latitude E5410
GV3HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Rials, Ed
2
Latitude E5450
9GJKS32
1
 
 
 
Latitude E5450 Total
 
1
 
Shelly, Stevens
2
Latitude E5450
JHX4L32
1
 
 
 
Latitude E5450 Total
 
1
 
Westermeyer, Michelle
2
Latitude E5440
3NB0ZZ1
1
 
 
 
Latitude E5440 Total
 
1
Spark B&T Total
 
 
 
 
9
Spark Call Center
Aguilar, Jonathan
2
OptiPlex 790
2LMGJQ1
1
 
 
 
OptiPlex 790 Total
 
1
 
Alvarez, Alicia
2
OptiPlex 780
DG1BHN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Alvarez, Gaudencia
2
OptiPlex 780
6KJHMM1
1
 
 
 
OptiPlex 780 Total
 
1
 
Amaya, Rosa
2
OptiPlex 780
6KLHMM1
1
 
 
 
OptiPlex 780 Total
 
1
 
Bagos, Jay
2
Latitude E5440
8XK2K12
1
 
 
 
Latitude E5440 Total
 
1
 
Baker, Kimberly
2
OptiPlex 780
78298P1
1
 
 
 
OptiPlex 780 Total
 
1









--------------------------------------------------------------------------------



 
Beroit, Tiffany
2
Latitude E5440
FL80ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Boatwright, Ondriea
2
Latitude E5440
CXCQN12
1
 
 
 
Latitude E5440 Total
 
1
 
Bonilla, Erica
2
Latitude E5450
C4TMS32
1
 
 
 
Latitude E5450 Total
 
1
 
Bonilla, Jorge
2
OptiPlex 780
78448P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Bordenave, Jacqueline
2
OptiPlex 780
25475P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Campos, Gloria
2
Latitude E6410
8RP8SM1
1
 
 
 
Latitude E6410 Total
 
1
 
Cantu, Carlos
2
Latitude E5420
9FMWLQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Cantu, Kristian
2
OptiPlex 745
DLK7BD1
1
 
 
 
OptiPlex 745 Total
 
1
 
Cantu, Luis
2
OptiPlex 745
3L87CD1
1
 
 
 
OptiPlex 745 Total
 
1
 
Carruyo, Javier
2
OptiPlex 745
69Q4PC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Castillo, Joshua
2
OptiPlex 745
7552WD1
1
 
 
 
OptiPlex 745 Total
 
1
 
Catalan, Christian
2
Latitude E5410
2SMDXM1
1
 
 
 
Latitude E5410 Total
 
1
 
Chaney, Amanda
2
Latitude E5440
BJNBP12
1
 
 
 
Latitude E5440 Total
 
1
 
Cordova, Adam
2
Latitude E5410
8XXJ3N1
1
 
 
 
Latitude E5410 Total
 
1
 
Dupree, Sade
2
OptiPlex 780
783B8P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Evans, Evelyn
2
OptiPlex 745
430BQC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Evans, Taurio
2
OptiPlex 780
6KBKMM1
1
 
 
 
OptiPlex 780 Total
 
1
 
Flores, Yvette
2
OptiPlex 780
5YHNPN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Foster, Jasmine
2
Latitude E5410
6GB7YM1
1
 
 
 
Latitude E5410 Total
 
1
 
Fray, Samantha
2
Latitude E5410
BNMW5N1
1
 
 
 
Latitude E5410 Total
 
1
 
G. Rivera, Dulce
2
OptiPlex 780
8G1BHN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Garcia, Raul
2
OptiPlex 780
D24SVL1
1
 
 
 
OptiPlex 780 Total
 
1









--------------------------------------------------------------------------------



 
Ghoraishi, Sam
2
OptiPlex 780
C4475P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Gonzalez, Lizette
2
OptiPlex 745
CCOR5D1
1
 
 
 
OptiPlex 745 Total
 
1
 
Gopar, Perla
2
Latitude E5440
1150ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Grace, Taran
2
Latitude E5420
2K8JLQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Haywood II, Caleph
2
Latitude E5440
8S90ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Hernandez, Chris
2
OptiPlex 780
6L5JMM1
1
 
 
 
OptiPlex 780 Total
 
1
 
Hernandez, Erick
2
Latitude E5410
JTMDXM1
1
 
 
 
Latitude E5410 Total
 
1
 
Hernandez, Valerie
2
OptiPlex 780
5YDMPN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Herrera, Edwin
2
Latitude E5410
775HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Hurtado, Katherine
2
Latitude E5410
CW3H2M1
1
 
 
 
Latitude E5410 Total
 
1
 
Johnson, Janorra
2
Latitude E5410
755HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Kellough, Kimberly
2
OptiPlex 780
6K8HMM1
1
 
 
 
OptiPlex 780 Total
 
1
 
Kennedy, Andrew
2
OptiPlex 780
924SVL1
1
 
 
 
OptiPlex 780 Total
 
1
 
Lara, Denise
2
Latitude E5410
CSMDXM1
1
 
 
 
Latitude E5410 Total
 
1
 
Lester, Chaun
2
Latitude E5440
HZCQN12
1
 
 
 
Latitude E5440 Total
 
1
 
Lewis, Jennifer
2
Latitude E5440
9R72K12
1
 
 
 
Latitude E5440 Total
 
1
 
Lusk, April
2
Latitude E5440
DD90ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Miller, Christina
2
OptiPlex 745
J0FX0D1
1
 
 
 
OptiPlex 745 Total
 
1
 
Nellums, Edward
2
OptiPlex 780
5YHKPN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Orona, Leslie
2
Latitude E5440
HT80ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Palomo, Marvin
2
OptiPlex 745
8NC1JC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Perez, Minerva
2
OptiPlex 780
7G1BHN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Quinonez, Edwin
2
OptiPlex 780
CCQW3M1
1









--------------------------------------------------------------------------------



 
 
 
OptiPlex 780 Total
 
1
 
Ramos Valerio, Sindy
2
OptiPlex 745
45L1HC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Reyes, Heydi
2
Latitude E5420
BXNSKQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Rios, Alex
2
Latitude E5420
C54DLQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Rivas, Carolina
2
OptiPlex 745
4ML1HC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Rosales, Alma
2
OptiPlex 780
GG1BHN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Rueda, Noema
2
Latitude E5440
5XJ0ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Sahib, Taalina
2
OptiPlex 780
5TPJPN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Salas, Sandy
2
OptiPlex 780
5YGMPN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Sanchez Bravo, Anna
2
OptiPlex 780
D4475P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Sanchez, Brittney
2
OptiPlex 745
8YT9HD1
1
 
 
 
OptiPlex 745 Total
 
1
 
Sanders, Precious
2
OptiPlex 780
8DFZCP1
1
 
 
 
OptiPlex 780 Total
 
1
 
Seamans, Frederick
2
OptiPlex 780
782B8P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Soto, Lezlie
2
Latitude E5420
F02JWL1
1
 
 
 
Latitude E5420 Total
 
1
 
Sylvester, Roshawn
2
Latitude E5410
265HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Terrazas, Olivia
2
Latitude E5410
FYXJ3N1
1
 
 
 
Latitude E5410 Total
 
1
 
Vazquez, Monica
2
Latitude E5410
22HLXM1
1
 
 
 
Latitude E5410 Total
 
1
 
Wells, Kayla
2
OptiPlex 780
B4475P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Williams, Brandi
2
Latitude E5420
4T8RWL1
1
 
 
 
Latitude E5420 Total
 
1
 
Williams, Theodore
2
OptiPlex 745
41FX0D1
1
 
 
 
OptiPlex 745 Total
 
1
 
(blank)
2
OptiPlex 745
4YT9HD1
1
 
 
 
OptiPlex 745 Total
 
1
Spark Call Center Total
 
 
 
71
Spark Collections
Avila, Emilia
3
OptiPlex 745
89G97D1
1









--------------------------------------------------------------------------------



 
 
 
OptiPlex 745 Total
 
1
 
Barley, Nakeshia
3
Latitude E5410
FTMDXM1
1
 
 
 
Latitude E5410 Total
 
1
 
Barley, Nayree
2
OptiPlex 780
F4475P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Campos, Jessica
2
OptiPlex 745
JQTFQC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Cox, Josephine
2
Latitude E5410
1K504N1
1
 
 
 
Latitude E5410 Total
 
1
 
Edwards, Travonna
2
OptiPlex 780
35475P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Jackson, Tashina
2
OptiPlex 790
2LMDJQ1
1
 
 
 
OptiPlex 790 Total
 
1
 
Lara, Ricardo
2
Latitude E5420
F06JWL1
1
 
 
 
Latitude E5420 Total
 
1
 
Lazare, Delores
2
OptiPlex 780
8DDYCP1
1
 
 
 
OptiPlex 780 Total
 
1
 
Medina, Jacquelyn
2
OptiPlex 745
B9Q4PC1
1
 
 
 
OptiPlex 745 Total
 
1
 
Wiggins, Patrice
2
OptiPlex 780
6L9HMM1
1
 
 
 
OptiPlex 780 Total
 
1
 
(blank)
2
OptiPlex 745
714HLC1
1
 
 
 
OptiPlex 745 Total
 
1
Spark Collections Total
 
 
 
12
Spark Contract Management
Benassi, Jeanette
2
Latitude E5410
8TMDXM1
1
 
 
 
Latitude E5410 Total
 
1
 
Cuevas, Santos
2
Latitude E5450
JBKNQ32
1
 
 
 
Latitude E5450 Total
 
1
 
Gutierrez, Renee
2
Latitude E5440
19NBP12
1
 
 
 
Latitude E5440 Total
 
1
 
Lost/Stolen, IT Storage
2
Latitude E6420
6MM64Q1
1
 
 
 
Latitude E6420 Total
 
1
 
Martin, Sherrie
2
Latitude E5440
CRK2K12
1
 
 
 
Latitude E5440 Total
 
1
 
Pair, Travis
2
Latitude E5410
73MW5N1
1
 
 
 
Latitude E5410 Total
 
1
 
Rojas, Fernando
2
Latitude E5450
BDKLP32
1
 
 
 
Latitude E5450 Total
 
1
 
Sanchez, Marilu
2
Latitude E5450
4TQJP32
1
 
 
 
Latitude E5450 Total
 
1
 
Williams, Brandi
2
Latitude E5440
HMNBP12
1
 
 
 
Latitude E5440 Total
 
1
 
Williams, Tracy
2
Latitude E5420
1WQQLQ1
1
 
 
 
Latitude E5420 Total
 
1









--------------------------------------------------------------------------------



Spark Contract Management Total
 
 
 
10
Spark Facilities
Bay, Autumn
2
Latitude E5450
DPQ4L32
1
 
 
 
Latitude E5450 Total
 
1
 
 
 
Latitude E6410
F8P8SM1
1
 
 
 
Latitude E6410 Total
 
1
 
Glass, Job
2
Latitude E5420
2KCJLQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Nivens, Traci
2
OptiPlex 745
9LK7BD1
1
 
 
 
OptiPlex 745 Total
 
1
Spark Facilities Total
 
 
 
 
4
Spark IT
Abaei, Seyed
2
Latitude E5440
2S72K12
1
 
 
 
Latitude E5440 Total
 
1
 
Albers, Christina
2
Latitude E5410
7W3HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Allu, Ramachandra
2
Latitude E5410
3HB7YM1
1
 
 
 
Latitude E5410 Total
 
1
 
Bigelow, Kyle
2
Latitude E5440
58B0ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Bolden, Katie
2
Latitude E5420
F0CJWL1
1
 
 
 
Latitude E5420 Total
 
1
 
Borrego, Juan
2
Latitude E5420
BXRWKQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Bridges, Tanya
2
Latitude E5450
50ZQQ32
1
 
 
 
Latitude E5450 Total
 
1
 
Caridad, Alex
3
Latitude E6420
BBW24R1
1
 
 
 
Latitude E6420 Total
 
1
 
Chang, Chung
2
Latitude E5420
9FS1MQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Dhandapani, Gayathri
2
Latitude E5410
165HZM1
1
 
 
 
Latitude E5410 Total
 
1
 
Ford, Tammy
2
Latitude E5420
1WLDMQ1
1
 
 
 
Latitude E5420 Total
 
1
 
 
 
OptiPlex 780
FG1BHN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Gupta, Ruchira
2
OptiPlex 780
78358P1
1
 
 
 
OptiPlex 780 Total
 
1
 
Hoogendam, Brian
2
Latitude E5440
DHRGN12
1
 
 
 
Latitude E5440 Total
 
1
 
Jin, Lucy
2
Latitude E5440
BPK0ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Jones, Ashlei
2
Latitude E5420
9FWZLQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Joseph, Erika
2
Latitude E5420
DZLLWL1
1
 
 
 
Latitude E5420 Total
 
1









--------------------------------------------------------------------------------



 
Licona, Kenneth
2
Latitude E6410
8FK50M1
1
 
 
 
Latitude E6410 Total
 
1
 
 
 
Precision WorkStation T3500
2R59ZK1
1
 
Lost/Stolen, IT Storage
2
Latitude E5440
4890ZZ1
1
 
 
 
Latitude E5440 Total
 
1
 
Madyun, Aadil
2
Latitude E5440
6DG2K12
1
 
 
 
Latitude E5440 Total
 
1
 
Mudduluri, Bhaskar
2
Latitude E5420
GVQKWL1
1
 
 
 
Latitude E5420 Total
 
1
 
Patel, Mitesh
2
Latitude E5410
4K504N1
1
 
 
 
Latitude E5410 Total
 
1
 
Qiao, Austin
2
Latitude E5440
CB72K12
1
 
 
 
Latitude E5440 Total
 
1
 
Rao, Divya
2
Latitude E5440
HXPBP12
1
 
 
 
Latitude E5440 Total
 
1
 
Savoie, Jeff
2
Latitude E5420
1WPFMQ1
1
 
 
 
Latitude E5420 Total
 
1
 
 
 
Latitude E5440
B9W5K12
1
 
 
 
Latitude E5440 Total
 
1
 
Sparks, Nicholas
2
Latitude E5410
H1HLXM1
1
 
 
 
Latitude E5410 Total
 
1
 
St. Pierre, Erik
2
Latitude E5440
6ZK2K12
1
 
 
 
Latitude E5440 Total
 
1
 
Subramanian, Hariharan
2
Latitude E5410
H4MW5N1
1
 
 
 
Latitude E5410 Total
 
1
 
Sundarem, Karthey
2
Latitude E5440
47KBP12
1
 
 
 
Latitude E5440 Total
 
1
 
Swartz, Johann
2
Latitude E5450
6TMDXM1
1
 
 
 
Latitude E5450 Total
 
1
 
Tran, Trinh
2
Latitude E5420
F0KLWL1
1
 
 
 
Latitude E5420 Total
 
1
 
 
 
OptiPlex 780
BG1BHN1
1
 
 
 
OptiPlex 780 Total
 
1
 
Wade, Reginald
2
Latitude E5420
C536LQ1
1
 
 
 
Latitude E5420 Total
 
1
 
Warren, Charles
2
Latitude E5410
97YN7N1
1
 
 
 
Latitude E5410 Total
 
1
 
Wheeler, Jason
2
Latitude E6410
DWN8SM1
1
 
 
 
Latitude E6410 Total
 
1
Spark IT Total
 
 
 
 
37
Grand Total
 
 
 
 
143













--------------------------------------------------------------------------------





Employee
Laptop
Serial Number
# of Monitors
Toni Dau
Dell Latitude E6540
S/N CPNXH12
2
Audrey Estrada
Dell Latitude E5430
S/N B9BVFS1
2
Jessica Karakaya
Dell Latitude E6530
S/N JN7Y3X1
2
Monica Leija
Dell Optiplex 780
S/N JJKWN1
2
Lawrence Lowe
Dell Optiplex 780
S/N 6TXMBP1
2
Eliud Marquez
Dell Latitude E6420
S/N 1JMMQ1
2
Milton Richard
Dell Latitude E5430
S/N 9HPPFV1
2
Angela Richardson
Dell Latitude E6540
S/N 342FWZ1
2
Jessica Villa
Dell Optiplex 7010
S/N JFQFTW1
2
Sam Ghoraishi
Dell Optiplex 780
S/N 3MKSFN1
2
Valeria Ortiz
Dell Latitude E6420
S/N HMSS2Q1
2
Jessica Hunter
Dell Optiplex 780
S/N B1TWNS1
2













--------------------------------------------------------------------------------





PRINTERS WITHIN OPERATIONS - 18 
 
 
MANUFACTURER
TYPE
SERIAL NUMBER
HP
Color LaserJet CP2025
cngsb28918
KONICA MINOLTA
BIZHUB C454
A4FJ011006435
HP
Color LaserJet CP2025
CNGSB52182
HP
LaserJet Pro 400 m401n
VNG4G20325
HP
Color LaserJet CP2025
CNGSC29316
HP
LaserJet Pro 400 m401n
VNG4S2011
HP
LaserJet Pro 400 M451W
CNDG221882
HP
Color LaserJet CP2025
CNGSC08113
HP
LaserJet Pro 400 Color M451nw
CNDG221894
KONICA MINOLTA
BIZHUB C454e
A5C0011009969
HP
LaserJet P2055dn
CNB9909835
KONICA MINOLTA
BIZHUB C654
A2X1011004816
HP
LaserJet P2015dn
CNBJS07906
HP
LaserJet 1536dnf MFP
cng8g2sd80
HP
Color LaserJet CP2025
CNGSC10145
HP
LaserJet M3035 MFP
CNQCB36057
HP
Color LaserJet CP2025
CNGSB37185
HP
Color LaserJet CM2320nf MFP
CNB9957B93







Intellectual Property/Software:


All operating sytems and other software contained in the computers listed above,
used or useful in performing the Services on behalf of Client.






















--------------------------------------------------------------------------------



EXHIBIT G


TO MASTER SERVICES AGREEMENT
BETWEEN RETAILCO SERVICES, LLC AND SPARK HOLDCO, LLC




INITIAL TRANSFER OF CONTRACTS
FROM CLIENT TO SERVCO


List of Contracts and Agreements
1.
That certain Software Maintenance Agreement dated May 6, 2015, between Voice
Solutions, LLC d/b/a Automated Voice & Data Solutions, (“AVDS”) and Spark
Energy.



2.
That certain Master Services Agreement dated March 11, 2015, between Spark
Energy LLC and its Affiliates and The Burnett Companies Consolidated, Inc. d/b/a
Burnett Specialists.



3.
That certain Master Services Agreement dated September 2013, between Fiserv
Solutions, Inc. and Spark Energy L.P. and Spark Energy Gas, LP.



4.
That certain Co-Location License Agreement undated between Fibertown Houston,
LLC and Spark Energy, LLC.



5.
That certain Service Agreement dated August 17, 2015, between Logix
Communications, LP and Spark Energy, LLC.



6.
That certain Temporary Personnel Agreement dated November 1, 2015, between
Primary Services, L.P. and Spark Energy, L.P.



7.
That certain undated Agreement between Rite Response and Spark Energy.



8.
That certain Restated Master Services Agreement dated August 8, 2011, between
Spark Energy, LP and Search Technology.



9.
That certain Master Services Agreement dated December 24, 2014, between Spark
Energy, LLC and its affiliates and Talent Source Solutions, LLC.



10.
That certain Master Services Agreement dated February 21, 2014, between Spark
Energy, LP and its affiliates and Technology Partners, Inc.



11.
That certain Restated Master Services Agreement dated August 8, 2011, between
Spark Energy, LP and its affiliates and Triad Resources, Inc.



12.
That certain Master Services Agreement dated October 18, 2013, between Spark
Energy, LP and its affiliates and Vaco Houston.











--------------------------------------------------------------------------------



13.
That certain Terms of Use undated between Voiance Language Services, LLC and
Spark Energy.



14.
That certain Master Services Agreement Basic dated September 30, 2015, between
ICS and Spark Energy.



15.
That certain Commercial Service Level Agreement and SAAS Agreement dated August
12, 2015, between WalkMe and Spark Energy.



16.
That certain Restated Master Services Agreement dated August 8, 2011, between
Spark Energy, LP and its affiliates and Whitaker IT.



17.
That certain Agreement for Services dated October 1, 2010, between Spark Energy,
LP and its affiliates and Whitaker, IT.



18.
That certain Master Services Agreement dated February 5, 2014, between Spark
Energy, LP and its affiliates and Wise Men Consultants, Inc.



19.
That certain Service Lease Agreement dated November 30, 2012, between Spark
Energy, LP and Pitney Bowes Global Financial.



20.
That certain Master Services Agreement dated November 30, 2012, between Spark
Energy, LP and Pitney Bowes.



21.
That certain Master Services Agreement dated November 17, 2015, between Royal &
Ross, LP and Spark Energy, LLC.



22.
That certain Master Services Agreement dated January 7, 2010, between Ergos
Technology Partners, Inc. and Oasis Energy.



23.
That certain vTone Services Order dated December 9, 2010, between Ergos
Technology Partners, Inc. and Oasis Energy.



24.
That certain Services Order dated March 4, 2010, between Ergos Technology
Partners, Inc. and Oasis Energy.



25.
That certain Services Order dated September 25, 2014, between Willis Group and
Oasis Energy.



26.
That certain Equipment Lease Agreement dated November 13, 2012, between Zeno
Imaging and Oasis Power, LLC.



27.
That certain Software License Agreement dated September 1, 2015, between
Stormcrest, Inc., and Oasis Energy, LLC.



28.
That certain Internet Services Addendum dated November 10, 2009, between
Phonoscope, Inc., as assigned to Phonoscope Light Wave, Inc., and Oasis Power,
LLC.









--------------------------------------------------------------------------------





29.
That certain Master Services Agreement dated October 15, 2012, between
Intelometry, Inc. and Oasis Power, LLC.



30.
That certain Services Agreement dated August 3, 2009, between Energy Services
Group, Inc. and Oasis Power, LLC.



31.
That certain Third Party Sales Agency Agreement dated November 2014, between
Navigate Power, LLC and Oasis Power, LLC.



32.
That certain Data Services Agreement, date unknown, COSM Solutions and Oasis
Power, LLC.



33.
That certain Long Distance Provider and Conference Bridge Agreement, date
unknown, between AT&T and Oasis Power, LLC.



34.
That certain Credit Card Processor Agreement , date unknown, between First Data
and Oasis Power, LLC.



35.
That certain Personnel Agreement, date unknown, between Primary Services and
Oasis Power, LLC.



36.
That certain staffing agency, date unknown, between Donovan & Watkins and Oasis
Power, LLC.



37.
That certain Master Services Agreement, dated May 30, 2013, between ista North
America, Inc. and Spark Energy, L.P.



38.
That certain Collections Agreement, date unknown, between CRF Solutions and
Spark Energy, LLC.



39.
That certain Commercial Users Agreement, dated February 4, 2014, between Virtual
PBX and Spark Energy.



40.
That certain Safekeeping Agreement, dated June 9, 2006, between Safesite, Inc.
and Spark Energy, L.P.



41.
That certain Customer Agreement for Placement Services, dated April 6, 2011,
between Robert Half International, Inc. and Spark Energy, L.P.





42.
That certain Collections Agreement, date unknown, between National Credit
Recovery and Spark Energy, LLC. 



43.
That certain Master Service Agreement, date unknown, between Tibco and Spark
Energy, LLC, IT. 









--------------------------------------------------------------------------------





44.
That certain Master Service Agreement, date unknown, between Nobel Systems and
Spark Energy, LLC, IT. 











